Exhibit 10.1

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

 

BY AND BETWEEN

SELLER:

Newnan Industrial, LLC,

an Illinois limited liability company

 

 

BUYER:

Plymouth Industrial REIT, Inc.,

a Maryland corporation

Dated as of: August 20, 2014

 

 

 

PURCHASE AND SALE AGREEMENT and escrow instructions

Buyer and Seller hereby enter into this Purchase and Sale Agreement and Escrow
Instructions (this “Agreement”) as of the Effective Date. In consideration of
the mutual covenants set forth herein, Seller agrees to sell, convey, assign and
transfer the Property to Buyer, and Buyer agrees to buy the Property from
Seller, on the terms and conditions set forth in this Agreement.

1.      DEFINED TERMS. The terms listed below shall have the following meanings
throughout this Agreement:

Approvals: All permits, licenses, franchises, certifications, authorizations,
approvals and permits issued by any governmental or quasi-governmental
authorities for the ownership, operation, use and occupancy of the Property or
any part thereof, excluding applications for development approvals that have
been denied. Business Day: Any day that is not a Saturday or Sunday or a legal
holiday in the state in which the Real Property is located. Broker: Bryan
Bartlett of Grubb & Ellis Phoenix Realty Group Buyer: Plymouth Industrial REIT,
Inc., a Maryland corporation Buyer’s Address: Plymouth Industrial REIT, Inc.  
260 Franklin Street – 19th Floor   Boston, MA 02109   Attn:  Pendleton White,
Jr.   Email:  pen.white@plymouthrei.com       With copies to:       Brown
Rudnick LLP   One Financial Center   Boston, MA 02111   Attn:  Kevin P. Joyce,
Esq.   Gregory S. Sampson, Esq.   Email:  KJoyce@brownrudnick.com  
            gsampson@brownrudnick.com     Closing: The consummation of the sale
and purchase of the Property, as described in Section 8 below. Closing Date:
Subject to Section 8(d), the date which is the later to occur of (a) thirty (30)
days following the public offering made by Buyer (or its assignee or designated
affiliate) or (b) September 30, 2014 (the later of (a) and (b), the “Scheduled
Closing Date”).

-1-

 

 

Contingency Period: The period commencing on the Effective Date and expiring at
5:00 p.m. (Eastern) on the date which is sixty (60) days (the “Scheduled
Contingency Expiration Date”) thereafter, subject, however, to extension
pursuant to Section 4. Deposit: Fifty Thousand and 00/100 Dollars ($50,000.00)
(the “Initial Deposit”), together with any increase to the same if Buyer
deposits the additional sums of Fifty Thousand and 00/100 Dollars ($50,000.00)
(the “First Extension Deposit”) and One Hundred Thousand and 00/100 Dollars (the
"Second Extension Deposit") with Escrow Holder pursuant to and subject to the
terms of Section 2, Section 4, and Section 8. Domain Rights: All rights, control
and ownership of the Websites, and all intellectual property rights and
interests relating thereto or arising therefrom. Effective Date: August 20, 2014
Escrow Holder: Commonwealth Land Title Insurance Company, a division of Fidelity
National Title Insurance Company Escrow Holder’s Address: Commonwealth Land
Title Insurance Company   265 Franklin Street   Boston, MA 02110   Attn:  Robert
J. Capozzi, Esq.   Email:  Robert.Capozzi@fnf.com     Exhibits: Exhibit A –
Legal Description of the Land   Exhibit B – Documents   Exhibit C – Tenant
Estoppel   Exhibit D – Deed   Exhibit E – Bill of Sale   Exhibit F – Assignment
of Leases   Exhibit G – Assignment of Contracts   Exhibit H – FIRPTA Affidavit  
Exhibit I – Representation Letter   Exhibit J – Seller's Closing Certificate  
Exhibit K – Existing Contracts   Exhibit L – American Driveline Systems, Inc.
Lease Information   Exhibit M – Disclosures     Existing Contracts: All written
brokerage (other than the brokerage agreement regarding the sale of the Property
to Buyer), service, maintenance, operating, repair, supply, purchase,
consulting, professional service, advertising and other contracts to which
Seller, or its agents, representatives, employees or predecessors-in-interest is
a party, relating to the operation or management of the Property (but excluding
the Leases, insurance contracts and any recorded documents evidencing the
Permitted Exceptions).

-2-

 

 

Improvements: All buildings and other improvements owned by Seller located on or
affixed to the Land, including, without limitation, the existing building
containing approximately 195,000 rentable square feet (the “Building”) and the
existing parking lots, together with all mechanical systems (including without
limitation, all heating, air conditioning and ventilating systems and overhead
doors), electrical equipment, facilities, equipment, conduits, motors,
appliances, boiler pressure systems and equipment, air compressors, air lines,
gas-fixed unit heaters, baseboard heating systems, water heaters and water
coolers, plumbing fixtures, lighting systems (including all fluorescent and
mercury vapor fixtures), transformers, switches, furnaces, bus ducts, controls,
risers, facilities, installations and sprinkling systems to provide fire
protection, security, heat, air conditioning, ventilation, exhaust, electrical
power, light, telephone, storm drainage, gas, plumbing, refrigeration, sewer and
water thereto, all internet exchange facilities, telecommunications networks and
facilities base IP, conduits, fiber optic cables, all cable television fixtures
and antenna, elevators, escalators, incinerators, disposals, rest room fixtures
and other fixtures, equipment, motors and machinery located in or upon the
Building, and other improvements now or hereafter on the Land. Intangible
Property: All intangible property now or on the Closing Date owned by Seller in
connection with the Real Property or the Personal Property including without
limitation all of Seller’s right, title and interest in and to all environmental
reports, soil reports, utility arrangements (except as expressly set forth
herein), warranties, guarantees, indemnities, claims, licenses, applications,
permits, governmental approvals, plans, drawings, specifications, surveys, maps,
engineering reports and other technical descriptions, books and records,
licenses, authorizations, applications, permits and all other Approvals, Domain
Rights, Websites, insurance proceeds and condemnation awards, Seller’s right,
title and interest in all Approved Contracts relating to the Real Property or
the Personal Property, or any part thereof (but not Seller’s obligations under
any Rejected Contracts (as hereinafter defined)), and all other intangible
rights used in connection with or relating to the Real Property or the Personal
Property or any part thereof.

-3-

 

 

Land: That certain approximately 8.67 acres of land, located in the City of
Newnan, Coweta County, Georgia, more particularly described in Exhibit A hereto,
together with all rights and interests appurtenant thereto, including, without
limitation, any water and mineral rights, development rights, air rights,
easements and all rights of Seller in and to any strips and gores, alleys,
passages or other rights-of-way. Leases: The leases and/or licenses of space in
the Property in effect on the date hereof as listed on Exhibit L, together with
leases of space in the Property entered into after the date hereof in accordance
with the terms of this Agreement, together with all amendments and guaranties
thereof. Permitted Exceptions: All of the following:  applicable zoning and
building ordinances and land use regulations for which there is no violation,
the lien of taxes and assessments not yet delinquent, any exclusions from
coverage set forth in the jacket of any Owner's Policy of Title Insurance, any
exceptions caused by Buyer, its agents, representatives or employees, the rights
of the tenants, as tenants only, under the Leases, public utility easements of
record without encroachment by any of the Improvements, and any matters deemed
to constitute Permitted Exceptions under Section 5(d) hereof. Personal Property:
Any and all personal property owned by Seller (if any) and located on the Real
Property. Property: The Real Property, the Personal Property, the Approved
Contracts (as defined in Section 4), the Leases and the Intangible Property.
Purchase Price: Five Million Five Hundred Thousand and 00/100 Dollars
($5,500,000.00) Real Property: The Land and the Improvements. Seller: Newnan
Industrial, LLC Seller’s Address: Newnan Industrial, LLC   c/o HSA Commercial
Real Estate   233 S. Wacker Drive, Suite 350   Chicago, IL  60606   Attn:  John
E. Shaffer and Robert Smietana   Telephone:  (312) 332-3555  
Email:  bsmietana@hsacommercial.com

-4-

 

 

  With a copy to:   Michael D. Zeka   Quarles & Brady LLP   411 E. Wisconsin
Avenue, Suite 2350   Milwaukee, WI  53202-4426   Telephone:  (414) 277-5131  
Email:  michael.zeka@quarles.com     Tenant Inducement Costs: All third-party
payments, costs and expenses required to be paid or provided by Seller, as
landlord, pursuant to a Lease which is in the nature of a tenant inducement,
including tenant improvement costs, tenant allowances, building lease buyout
costs, landlord's work costs, brokerage commissions, reimbursement of tenant
moving expenses and other out-of-pocket costs. Title Company: Commonwealth Land
Title Insurance Company   265 Franklin Street   Boston, MA 02110   Attn:  Robert
J. Capozzi, Esq.   Email:  Robert.Capozzi@fnf.com     Websites: All domain
names, web addresses and websites in which Seller has an interest relating to
the Property or any portion thereof, including, but not limited to, any other
name given to the Property.

 

2.      DEPOSIT AND PAYMENT OF PURCHASE PRICE; INDEPENDENT CONSIDERATION. Within
three (3) Business Days after the Effective Date, Buyer shall deposit the
Deposit with Escrow Holder, at Escrow Holder’s office, by check or by wire
transfer, funds in the amount of the Deposit as a deposit on account of the
Purchase Price. Immediately upon Escrow Holder’s receipt of the Deposit, Escrow
Holder shall place the same in an single interest-bearing account reasonably
acceptable to Buyer, the interest to accrue to Buyer, except if the Deposit is
payable to Seller under Section 11(a) below (any subsequent references herein to
the Deposit shall be deemed to include any interest accrued thereon). The
Deposit (as and when paid to Escrow Holder) shall be held by Escrow Holder in
accordance with this Agreement, and, if applicable, in accordance with Escrow
Holder's standard form of escrow agreement which Buyer and Seller shall agree to
execute in addition to this Agreement.

If the transactions contemplated hereby close as provided herein, the Deposit
shall be paid to Seller and shall be credited toward the Purchase Price and
Buyer shall pay through escrow to Seller the balance of the Purchase Price net
of all prorations and other adjustments provided for in this Agreement. If this
Agreement is terminated pursuant to the terms hereof or if the transactions do
not close, the Deposit shall be returned to Buyer or delivered to Seller as
otherwise specified in this Agreement.

-5-

 

 

Notwithstanding anything in this Agreement to the contrary, One Hundred and
No/100 Dollars ($100.00) of the Deposit is delivered to the Escrow Holder for
delivery by the Escrow Holder to Seller as “Independent Contract Consideration”,
and the Deposit is reduced by the amount of the Independent Contract
Consideration so delivered to Seller, which amount has been bargained for and
agreed to as consideration for Seller’s execution and delivery of this
Agreement. At Closing, the Independent Contract Consideration shall not be
applied to the Purchase Price.

3.      DELIVERY OF MATERIALS FOR REVIEW. On or before the date which is five
(5) Business Days after the Effective Date, Seller shall deliver to Buyer at
Buyer’s address set forth in Section 1 above, the materials listed on Exhibit B
(collectively, the “Documents”) for Buyer's review, to the extent the same are
in Seller's possession. In the alternative, at Seller’s option and within the
foregoing five (5) day period, Seller may make the Documents available to Buyer
on a secure web site, and in such event, Buyer agrees that any item to be
delivered by Seller under this Agreement shall be deemed delivered to the extent
available to Buyer on such secured web site. Without limitation on the
foregoing, Seller shall make any other documents, files and information
reasonably requested by Buyer concerning the Property and which are in Seller’s
possession or control available for Buyer’s inspection at Seller’s general
offices or such other location as shall be mutually convenient to the parties.

4.      CONTINGENCIES. Buyer’s obligation under this Agreement to purchase the
Property and consummate the transactions contemplated hereby is subject to and
conditioned upon, among other things, the satisfaction or waiver by Buyer, in
its sole and absolute discretion and in the manner hereinafter provided, of each
of the contingencies (individually, a “Contingency”, and collectively, the
“Contingencies”) set forth in this Section 4 in each case within the Contingency
Period.

(a)      Property Review. Beginning on the Effective Date and continuing until
the expiration of the Contingency Period, Seller shall have given Buyer an
opportunity to conduct its due diligence review, investigation and analysis of
the Property (the “Due Diligence Review”) independently or through agents of
Buyer's own choosing, and Buyer shall have completed and shall be satisfied, in
Buyer’s sole and absolute discretion, with Buyer’s Due Diligence Review, which
may include, but shall not necessarily be limited to, Buyer’s review,
investigation and analysis of: (i) all of the Documents; (ii) the physical
condition of the Property; (iii) the adequacy and availability at reasonable
prices of all necessary utilities, including, without limitation, the services
necessary to operate the Improvements for Buyer’s intended use of the Property;
(iv) the adequacy and suitability of applicable zoning and Approvals; (v) the
Leases and the obligations from and to the tenants thereunder; (vi) market
feasibility studies; and (vii) such tests and inspections of the Property as
Buyer may deem necessary or desirable.

(b)      Environmental Audit. On or before the expiration of the Contingency
Period, Buyer shall have completed to the satisfaction of Buyer, in its sole and
absolute discretion, and at its sole cost and expense, an environmental audit
and assessment of the Real Property (the “Environmental Audit”), including but
not limited to the performance of such tests and inspections as Buyer may deem
necessary or desirable, subject to the terms and provisions hereof, in order to
determine the presence or absence of any Hazardous Materials (as defined in
Section 12(i) hereof). Buyer shall not disclose the results of any Environmental
Audit to Seller unless requested to do so by Seller or as may be required by
law.

-6-

 

 

(c)      Tenant Estoppel. On or before the expiration of the Contingency Period,
Buyer shall have received an estoppel certificate substantially in the form
attached hereto as Exhibit C (the “Tenant Estoppel”), executed by each tenant
under each of the Leases with respect to the status of such Lease, rent
payments, tenant improvements, lease defaults and other matters relating to such
Lease, and disclosing no defaults, disputes or other matters objectionable to
Buyer in its sole and absolute discretion.

(d)      Board Approval. On or before the expiration of the Contingency Period,
Buyer shall have obtained approval for the transaction contemplated by this
Agreement from its Board of Directors (“Board Approval”).

The foregoing Due Diligence Review, Environmental Audit, Tenant Estoppel and
Board Approval Contingencies are solely for Buyer’s benefit and only Buyer may
determine such Contingencies to be satisfied or waived in writing. Buyer shall
have the Contingency Period in which to satisfy or waive such Contingencies by
delivering written notice to Seller with a copy to Escrow Holder. A Contingency
shall be deemed not to have been satisfied or waived by Buyer unless prior to
the expiration of the Contingency Period, Buyer shall deliver to Seller a
written notice to such effect (each such notice being herein referred to as an
“Approval Notice”). If, at any time during the Contingency Period, Buyer
determines in its sole and absolute discretion that a Phase II Environmental
Site Assessment is necessary to determine whether the Contingencies have been
satisfied, Buyer shall have the right to extend the Contingency Period for an
additional thirty (30) days so that the Contingency Period will expire at 5:00
p.m. (Eastern) on the date which is ninety (90) days after the Effective Date;
Buyer may exercise this extension right by delivering written notice to Seller
on or before 5:00 p.m. (Eastern) on the Scheduled Contingency Expiration Date.

If Buyer provides an Approval Notice for each of the Contingencies, then the
Contingencies shall be deemed satisfied or waived and the parties shall, subject
to the satisfaction of all other terms and conditions applicable to the
respective parties’ obligations hereunder, be obligated to proceed to Closing.
If Buyer does not provide an Approval Notice with respect to any or all of the
Contingencies during the Contingency Period, then such Contingency(ies) shall be
deemed not satisfied or waived, and this Agreement shall automatically terminate
and be of no further force and effect at the end of the Contingency Period
without the further action of either party. During the Contingency Period Buyer
may elect not to purchase the Property for any reason or for no reason
whatsoever, all in Buyer's sole and absolute discretion. Upon any such
termination, Escrow Holder shall return the Deposit (if any) (less the
Independent Contract Consideration) to Buyer and, except for those provisions of
this Agreement which expressly survive the termination of this Agreement, the
parties hereto shall have no further obligations hereunder.

With respect to the Existing Contracts only, prior to the expiration of the
Contingency Period, Buyer may furnish Seller with a written notice of the
contracts and agreements (the “Approved Contracts”) which Buyer has elected to
assume at the Closing. All Existing Contracts not included in any such notice
shall be excluded from the Property to be conveyed to Buyer, and are herein
respectively referred to as the “Rejected Contracts”, and, if Buyer fails to
deliver such notice, all Existing Contracts shall be deemed Rejected Contracts.
Seller shall at Seller’s sole cost and expense terminate on or before the
Closing Date all Rejected Contracts and shall deliver to Buyer evidence
reasonably satisfactory to Buyer of Seller’s termination on or prior to Closing
of all Rejected Contracts. Notwithstanding anything contained herein to the
contrary, Seller agrees to cause any existing property management agreements and
any leasing listing agreements to be terminated effective as of the Closing Date
and Seller shall be solely responsible for any fees or payments due thereunder.

-7-

 

 

5.      TITLE COMMITMENT; SURVEY; SEARCHES. Buyer’s obligation to purchase the
Property and to consummate the transactions contemplated hereby shall also be
subject to and conditioned upon Buyer’s having approved the condition of title
to the Property and a survey of the Real Property in the manner provided for in
this Section 5.

(a)      Title Commitment. On or before the date which is ten (10) days after
the Effective Date, Seller shall cause the Title Company to deliver a commitment
(the “Title Commitment”) to Buyer for the Title Policy (as defined in Section 6
hereof), issued by the Title Company showing Seller as the owner of good and
indefeasible fee simple title to the Real Property, together with legible copies
of all documents (“Exception Documents”) referred to in Schedule B of the Title
Commitment.

(b)      Survey. On or before the date which is five (5) days after the
Effective Date, Seller shall deliver Seller’s existing ALTA/ACSM survey of the
Real Property to Buyer, and Seller shall cooperate with Buyer to obtain, at
Buyer's sole cost and expense, an update of Seller’s existing survey from a
surveyor licensed in the State of Georgia, which shall be certified to Buyer,
Title Company and Buyer’s lender (if applicable) with a certification in
accordance with the “Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys,” jointly established and adopted by ALTA and NSPS in 2011 and
including items 1, 2, 3, 4, 6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a),
11(b), 13, 14, 16, 17, 18, 20 and 21 ($1,000,000.00 minimum) of Table A (the
“Survey”).

(c)      Searches. Buyer may obtain, at its sole cost and expense, current UCC,
tax lien and judgment searches with respect to Seller liens, security interests
and adverse claims affecting the Seller’s interest in the Real Property and/or
the Personal Property (collectively, “Searches”).

(d)      Permitted/Unpermitted Exceptions. Buyer shall have the right, up until
on or before seven (7) days before the end of the Contingency Period, to object
in writing (“Buyer’s Exception Notice”) to any title matters that are not
Permitted Exceptions which are disclosed in the Title Commitment or Survey
(herein collectively called “Liens”). Unless Buyer shall timely object to the
Liens, such Liens shall be deemed to constitute additional Permitted Exceptions.
Any exceptions which are timely objected to by Buyer shall be herein
collectively called the “Title Objections.” If, on or before two (2) Business
Days before the end of the Contingency Period, Seller fails to cause or covenant
to Buyer in writing to remove or endorse over any Title Objections prior to the
Closing in a manner satisfactory to Buyer in its sole and absolute discretion
(Seller having no obligation to agree to cure or correct any such Title
Objections), Buyer may elect, prior to the expiration of the Contingency Period
to either (a) terminate this Agreement by giving written notice to Seller and
Escrow Holder or by failing to deliver the Approval Notice in accordance with
Section 4, in either of which event the Deposit shall be paid to Buyer and,
thereafter, the parties shall have no further rights or obligations hereunder
except

-8-

 

 

for those obligations which expressly survive the termination of this Agreement,
or (b) waive such Title Objections, in which event such Title Objections shall
be deemed additional “Permitted Exceptions” and the Closing shall occur as
herein provided without any reduction of or credit against the Purchase Price.
Buyer shall have the right to amend Buyer’s Exception Notice (“Buyer’s Amended
Exception Notice”) to object to any title matters that are not Permitted
Exceptions which are disclosed in any supplemental reports or updates to the
Title Commitment or Survey delivered to Buyer after the end of the Contingency
Period (which title matters were not reflected in the Title Commitment or Survey
provided to Buyer prior to the end of the Contingency Period) provided that
Buyer objects to the same within five (5) days after Buyer’s receipt of the
applicable supplemental reports or updates to the Title Commitment or Survey but
in no event after Closing. If Seller fails to take the action requested by Buyer
in Buyer’s Amended Exception Notice, Buyer may elect prior to Closing to proceed
under either clause (a) or (b) of the sentence which precedes the immediately
preceding sentence. Notwithstanding anything to the contrary contained in this
Agreement, any Lien which is a financial encumbrance such as a mortgage, deed of
trust, or other debt security, attachment, judgment, lien for delinquent real
estate taxes and delinquent assessments, mechanic’s or materialmen’s lien, which
is outstanding against the Property, or any part thereof, that is revealed or
disclosed by the Title Commitment or any updates thereto and/or the Searches
(herein such matters are referred to as “Financial Encumbrances”) shall in no
event be deemed a Permitted Exception, and Seller hereby covenants to remove all
Financial Encumbrances to which it is a party on or before the Closing Date.

(e)      Approved Title and Survey. The condition of title as approved by Buyer
in accordance with this Section 5 is referred to herein as the “Approved Title”
and the Survey as approved by Buyer in accordance with this Section 5 is
referred to herein as the “Approved Survey”.

6.      DEED; TITLE POLICY. Seller shall convey the Real Property to Buyer by a
special warranty deed substantially in the form of Exhibit D attached hereto
(the “Deed”). As a condition to Buyer’s obligation to consummate the purchase of
the Property and other transactions contemplated hereby, as of Closing the Title
Company shall be unconditionally committed to issue to Buyer an ALTA extended
coverage Owner’s Policy of Title Insurance in the amount of the Purchase Price,
dated effective as of the date the Deed is recorded and insuring Buyer (or its
nominee or assignee, if applicable) as the owner of good and indefeasible fee
simple title to the Real Property, free from all Financial Encumbrances and
subject to no exceptions other than Permitted Exceptions, together with such
endorsements as required by Buyer in the Buyer's Exception Notice, all in form
and substance satisfactory to Buyer in its sole discretion (the “Title Policy”).
Buyer shall be entitled to request that the Title Company provide such
endorsements (or amendments) to the Title Policy as Buyer may require, provided
that (a) such endorsements (or amendments) shall be at no cost to, and shall
impose no additional liability on, Seller except to the extent agreed to in
writing by Seller and (b) Buyer's obligations under this Agreement shall not be
conditioned upon Buyer's ability to obtain such endorsements except to the
extent the Title Company commits to their issuance prior to the expiration of
the Contingency Period. Seller shall deliver to the Title Company reasonable and
customary instruments, documents, payments, indemnities, releases, evidence of
authority and agreements relating to the issuance of the Title Policy based upon
the requirements of Schedule B of the Title Commitment applicable to Seller,
including without limitation a no lien, gap and possession affidavit in a form
reasonably acceptable to the Title Company (collectively, the “Owner’s
Affidavit”).

-9-

 

 

7.      PRORATIONS. The following prorations shall be made between Seller and
Buyer on the Closing Date, computed with income and expenses for the Closing
Date itself being allocated to Buyer:

(a)      Rents Payable Under Leases. The word “Rents” as used herein shall be
deemed to include, without limitation, (i) fixed monthly rents and other fixed
charges payable by the tenants under the Leases, (ii), any amounts payable by
the tenants by reason of provisions of the Leases relating to escalations and
pass-throughs of operating expenses and taxes, and adjustments for increases in
the Consumer Price Index and the like, (iii) any percentage rents payable by the
tenants under the Leases, if any, and (iv) rents or other charges payable by the
tenants under the Leases for services of any kind provided to them (including,
without limitation, making of repairs and improvements, the furnishing of heat,
electricity, gas, water, other utilities and air-conditioning) for which a
separate charge is made.

Seller shall collect and retain all Rents due and payable prior to the Closing
and Buyer shall receive a credit for all such collected Rents allocable to the
period from and after the Closing Date, in each case, to the extent such Rents
are actually received by Seller prior to the Closing Date. Rents collected
subsequent to the Closing Date, net of costs of collection, if any, shall first
be applied to such tenant’s current Rent obligations and then to past due
amounts in the reverse order in which they were due. Subject to the foregoing,
any such Rents collected by Buyer shall, to the extent properly allocable to
periods prior to the Closing, be paid, promptly after receipt, to the Seller and
any portion thereof properly allocable to periods from and after the Closing
Date shall be retained by Buyer. The term “costs of collection” shall mean and
include reasonable attorneys’ fees and other reasonable out-of-pocket costs
incurred in collecting any Rents.

Seller shall not be permitted after the Closing Date to institute proceedings
against any tenant to collect any past due Rents for periods prior to the
Closing Date; provided that Buyer agrees for six (6) months after Closing to
bill tenants for such Rents and provided further that in no event shall Buyer be
obligated to terminate a Lease or dispossess a tenant after Closing for failure
to pay such Rents. If any past due Rents are not collected from the tenants
owing such delinquent amounts, Buyer shall not be liable to Seller for any such
amounts.

Any advance or prepaid rental payments or deposits paid by tenants prior to the
Closing Date and applicable to the period of time subsequent to the Closing Date
and any security deposits or other amounts paid by tenants, together with any
interest on both thereof to the extent such interest is due to tenants shall be
credited to Buyer on the Closing Date. Except in the ordinary course of
business, Seller shall not apply any security deposits between the Effective
Date and Closing.

No credit shall be given either party for accrued and unpaid Rent or any other
non-current sums due from the tenants until said sums are paid.       Except as
otherwise provided in this Section 7, any Tenant Inducements Costs payable to
tenants under Leases shall either (a) be paid in full by Seller at or prior to
Closing or (b) be credited to Buyer at Closing.

-10-

 

 

(b)      Rent Adjustments. Pending final adjustments and prorations, as provided
in Section 7(a) above, to the extent that any additional rent, adjustment rent
or escalation payments, if any, including, without limitation, insurance,
utilities (to the extent not paid directly by tenants), common area maintenance
and other operating costs and expenses (collectively, “Operating Costs”) in
connection with the ownership, operation, maintenance and management of the Real
Property, are paid by tenants to the landlord under the Leases based on an
estimated payment basis (monthly, quarterly, or otherwise) for which a future
reconciliation of actual Operating Costs to estimated payments is required to be
performed at the end of a reconciliation period, Buyer and Seller shall make an
adjustment at Closing for the applicable reconciliation period (or periods, if
the Leases do not have a common reconciliation period) based on a comparison of
the actual Operating Costs to the estimated payments at and as of Closing. If,
as of Closing, Seller has received additional rent, adjustment rent or
escalation payments in excess of the amount that tenants will be required to
pay, based on the actual Operating Costs as of Closing, Buyer shall receive a
credit in the amount of such excess. If, as of Closing, Seller has received
additional rent, adjustment rent or escalation payments that are less than the
amount that tenants would be required to pay based on the actual Operating Costs
as of Closing, Seller shall receive the same from Buyer following Closing but
only after Buyer collects the same from the applicable tenants. Operating Costs
that are not payable by tenants either directly or reimbursable under the Leases
shall be prorated between Seller and Buyer and shall be reasonably estimated by
the parties if final bills are not available.

(c)      Taxes and Assessments. Real estate taxes and special assessments, if
any, assessed against the Property (“Taxes”) are paid by American Driveline (as
defined in Section 12(i), the tenant of the Property, and shall not be prorated.
Subject to reconciliation as provided in Section 7(b) above, below, Seller shall
credit Buyer all amounts paid or payable by tenants under the Leases on account
of Taxes for the period prior to Closing.

(d)      Utilities. Charges attributable to the Property for utilities and fuel,
including, without limitation, steam, water, electricity, gas and oil, except to
the extent paid directly by the tenants, shall be prorated as of the Closing
Date.

(e)      Other Prorations. Charges payable under the Approved Contracts assigned
to Buyer pursuant to this Agreement shall be prorated as of the Closing Date.
Buyer shall also receive a credit equal to any past due payments (including
interest or penalties due) from Seller to any of the other parties to the
Approved Contracts.

Seller and Buyer agree that (1) none of the insurance policies relating to the
Property will be assigned to Buyer (and Seller shall pay any cancellation fees
resulting from the termination of such policies), and (2) no employees of Seller
performing services at the Property shall be employed by Buyer. Accordingly,
there will be no prorations for insurance premiums or payroll, and Seller shall
be liable for all premiums and payroll expenses in connection with the
foregoing.

If Seller has made any deposit with any utility company or local authority in
connection with services to be provided to the Property, such deposits shall, if
Buyer so requests and if assignable, be assigned to Buyer at the Closing and
Seller shall receive a credit equal to the amounts so assigned. Seller shall
cooperate with Buyer to transfer all utility services to Buyer at Closing.

-11-

 

 

In no event shall any costs of the operation or maintenance of the Property
applicable to the period prior to the Closing be borne by Buyer.

Buyer shall be responsible for all Tenant Inducement Costs for or related to all
new Leases (i.e., including, without limitation, any amendment to an existing
Lease, and specifically including Lease Amendment No. 4 to the lease with
American Driveline (the "Fourth Amendment") as shown on Exhibit L, regardless of
when such amendment is fully executed) signed after the Effective Date with
Buyer's prior written consent pursuant to Section 14(c). Seller shall have no
responsibility, whatsoever, with respect to any Tenant Inducement Costs for
which Buyer is expressly responsible under this paragraph (and to the extent
Seller has paid, or is otherwise responsible for, any such Tenant Inducement
Costs described in this paragraph at any time following the Effective Date of
this Agreement and prior to Closing, Seller shall receive a proration credit
therefor at Closing).

The prorations and credits provided for in this Section 7 shall be made on the
basis of a written statement prepared by Escrow Holder and approved by both
parties. At least five (5) Business Days prior to the Closing Date, Escrow
Holder, using information provided by Seller, shall provide Buyer with a
preliminary proration and closing statement, together with backup documentation
and substantiating the prorations provided for and the calculations performed,
in order that Buyer may verify Seller’s methods and calculations. In the event
any prorations made pursuant hereto shall prove incorrect for any reason
whatsoever, either party shall be entitled to an adjustment to correct the same
provided that it makes written demand on the other within six (6) months after
the Closing Date. The provisions of this Section 7 shall survive the Closing.

8.      CLOSING.

(a)      Closing Requirements. The consummation of the sale and purchase of the
Property (the “Closing”) shall be effected through a closing escrow which shall
be established by Seller and Buyer with the Escrow Holder utilizing a so-called
“New York Style Closing” (i.e., meaning a Closing which has, on the Closing
Date, the concurrent delivery of the documents of title, transfer of interests,
delivery of the Title Policy or “marked-up” title commitment as described herein
and the payment of the Purchase Price). Seller shall provide any customary
affidavits or undertakings to the Title Company necessary for the
afore-described “New York Style” type of Closing to occur. All documents to be
delivered at the Closing and all payments to be made shall be delivered on or
before the Closing Date as provided herein.

(b)      Additional Conditions to Closing. It is a condition to Buyer’s
obligation to proceed to Closing and to consummate the transactions contemplated
hereby, that, as of the Closing Date, (i) all of the Seller’s representations
and warranties hereunder shall be true and correct in all material respects and
Seller’s Closing Certificate delivered pursuant to Section 9 hereof shall not
disclose any material qualifications or material changes in Seller’s
representations and warranties set forth in Section 12 hereof; (ii) Seller shall
have performed in all material respects all of its covenants hereunder; (iii)
this Agreement shall not have terminated

-12-

 

 

during the Contingency Period; (iv) the Title Company shall be unconditionally
committed to issue the Title Policy at Closing; and (v) Seller shall have
delivered all other documents and other deliveries listed in Section 9 hereof.
If any condition to Buyer’s obligations hereunder is not fulfilled, including
any condition not set forth in this Section 8(b), then Buyer shall have the
right to terminate this Agreement by written notice to Seller delivered on or
before the Closing Date, in which event the Deposit less the Independent
Contract Consideration shall be returned to Buyer, all obligations of the
parties hereto shall thereupon cease (except for those which survive the early
termination of this Agreement as expressly provided herein) and this Agreement
shall thereafter be of no further force and effect, unless such failure of
condition constitutes a default on the part of Seller under any other provision
of this Agreement, in which case the terms of Section 11(b) shall also apply.

(c)      Seller’s Conditions to Closing. It is a condition to Seller’s
obligation to proceed to Closing and to consummate the transactions contemplated
hereby, that, as of the Closing Date, (i) all of the Buyer’s representations and
warranties hereunder shall be true and correct in all material respects; (ii)
Buyer shall have performed in all material respects all of its covenants
hereunder; (iii) this Agreement shall not have terminated during the Contingency
Period; and (iv) Buyer shall have delivered all other documents and other
deliveries required of it under Section 9 hereof. If any condition to Seller’s
obligations set forth in this Section 8(c) hereunder is not fulfilled, including
any condition not, then Seller shall have the right to terminate this Agreement
by written notice to Buyer, in which event all obligations of the parties hereto
shall thereupon cease (except for those which survive the early termination of
this Agreement as expressly set forth herein) and this Agreement shall
thereafter be of no further force and effect, and Seller shall be entitled to
the Deposit in accordance with Section 11(a) of this Agreement if Buyer failed
to consummate the Closing when required with all Buyer’s conditions precedent to
Closing having been satisfied, but otherwise the Deposit, less the Independent
Contract Consideration, shall be returned to Buyer.

(d)      Buyer’s Extension Rights. Buyer shall have the right to extend the
Closing Date for up to sixty (60) days for any reason (the "First Extension
Period") by (i) giving Seller written notice of such election on or before 5:00
p.m. (Eastern) on the date that is two (2) Business Days prior to the Scheduled
Closing Date and (ii) depositing the First Extension Deposit in immediately
available funds with the Escrow Holder on or before such time. In the event that
Buyer cancels the public offering for any reason or no reason, or the public
offering does not occur on or before October 31, 2014, the Buyer may terminate
this Agreement whereby the Initial Deposit and First Extension Deposit shall be
fully refundable to Buyer, less the Independent Contract Consideration, and all
obligations of the parties hereto shall thereupon cease (except for those which
survive the early termination of this Agreement as expressly provided herein),
and this Agreement shall thereafter be of no further force and effect. In
addition, in the event that Buyer requires an additional extension in order to
address its or its affiliated parties' filing and disclosure requirements as a
real estate investment trust and/or the requirements of the Securities and
Exchange Commission, Buyer shall have the right to further extend the Closing
Date for up to an additional ninety (90) days (the "Second Extension Period") by
(i) giving Seller written notice of such election on or before 5:00 p.m.
(Eastern) on the date that is two (2) Business Days prior to the Scheduled
Closing Date, as extended, and (ii) depositing the Second Extension Deposit in
immediately available funds with the Escrow Holder on or before such time. In
the event that Buyer terminates this Agreement at any time in during

-13-

 

 

the Second Extension Period, the Initial Deposit, the First Extension Deposit
and the Second Extension Deposit shall be paid directly to Seller, less the
Independent Contract Consideration, and all obligations of the parties hereto
shall thereupon cease (except for those which survive the early termination of
this Agreement as expressly provided herein), and this Agreement shall
thereafter be of no further force and effect. Seller agrees that Buyer shall
have the option to close at any time during the First Extension Period or the
Second Extension Period upon ten (10) Business Days prior notice to Seller.

9.      ESCROW.

(a)      Seller’s Closing Deliveries. On or prior to the Closing Date, Seller
shall deliver to Escrow Holder the following documents and materials, all of
which shall be in such form and substance as required hereunder:

(i)      Deed; Transfer Declarations. The Deed, duly executed, acknowledged and
in recordable form, accompanied by all necessary transfer tax declarations of
Seller as may be required under applicable law in order to permit the recording
of the Deed.

(ii)      Bill of Sale. A duly executed and acknowledged bill of sale for the
Personal Property and Intangible Property, conveying to Buyer all of the
Personal Property and Intangible Property in the form of Exhibit E attached
hereto (the “Bill of Sale”).

(iii)      Assignment of Leases. Two (2) originals of an assignment of the
Leases and all guaranties thereof, duly executed and acknowledged by Seller in
the form of Exhibit F attached hereto (the “Assignment of Leases”).

(iv)      Assignment of Contracts. Two (2) originals of an assignment of the
Approved Contracts, duly executed and acknowledged by Seller and to the extent
required under the terms of any Approved Contract, consented to by the other
party to such Contract in the form of Exhibit G attached hereto (the “Assignment
of Contracts”).

(v)      Title Clearance Documents. An Owner’s Affidavit and a “gap” undertaking
duly executed by Seller in a form reasonably acceptable to the Title Company.

(vi)      FIRPTA Affidavit. A non-foreign certification, duly executed by Seller
under penalty of perjury, certifying that Seller is not a “foreign person”,
pursuant to Section 1445 (as may be amended) of the Internal Revenue Code of
1986, as amended in the form of Exhibit H attached hereto (“Section 1445”) (the
“FIRPTA Affidavit”). If Seller shall fail or be unable to deliver the same, then
Buyer shall have the right to withhold such portion of the Purchase Price as may
be necessary, in the reasonable opinion of Buyer and its counsel, to comply with
Section 1445 and applicable law.

-14-

 

 

(vii)      Authority Documents. Such other documents as the Title Company may
reasonably require including evidence confirming the due authorization,
execution and delivery of this Agreement and the other documents to be executed
in connection herewith by Seller.

(viii)      Seller’s Closing Certificate. A certificate duly executed by Seller
in the form of Exhibit J attached hereto (the “Seller’s Closing Certificate”).

(ix)      Other Documents. Such other documents as may reasonably be required to
be delivered by Seller pursuant to the terms of this Agreement, duly executed
and acknowledged by Seller (as applicable).

On or prior to the Closing Date, Seller shall deliver to Buyer the following
documents and materials, all of which shall be in form and substance reasonably
acceptable to Buyer:

(1)      Documents. Originals of all Documents to the extent in Seller's
possession or control, if not already delivered, or copies of same to the extent
originals do not exist and all books and records (including those in electronic
format) reasonably required in connection with the maintenance and operation of
the Property.

(2)      Keys; Manuals. Keys to all entrance doors in the Improvements, properly
tagged for identification, and, to the extent in Seller's possession or control,
all operating manuals relating to operation of the equipment and systems which
are part of the Property.

(3)      Letters of Credit. With respect to any security deposits under Leases
which are in the form of letters of credit, such letters of credit (including
all amendments) together with a duly executed assignment of such letters of
credit, in form required by the issuer of such letters of credit, which cites
Buyer as the beneficiary thereof, along with the fees, if any, required to
transfer such letters of credit to Buyer.

(4)      Notices to Tenants. Notice to each of the tenants and any guarantors
under the Leases, notifying them of the sale of the Property and directing them
to pay all future rent as Buyer may direct.

(5)      Notices to Parties Under Approved Contracts. Notices to each of the
parties (other than Seller) under the Approved Contracts, notifying them of the
sale of the Property and directing them to address all matters relating to the
Approved Contracts as Buyer may direct.

(6)      Closing Statement. A duplicate counterpart of a closing statement (the
“Closing Statement”) prepared by Escrow Holder, and signed by Seller, setting
forth all prorations and credits required hereunder, signed by Seller.

(b)      Buyer’s Deliveries at Closing. On or before the Closing Date, Buyer
shall deliver to Escrow Holder the Purchase Price for the Property as provided
in Section 2. On or prior to the Closing Date, Buyer shall deliver to Escrow
Holder two (2) duly executed counterparts of the Assignment of Leases,
Assignment of Contracts and the Closing Statement, such other documents as the
Title Company may reasonably require including evidence confirming the due
authorization, execution and delivery of this Agreement and the other documents
as may be reasonably required to be delivered by Buyer pursuant to the terms of
this Agreement, duly executed and acknowledged by Buyer (as applicable).

-15-

 

 

(c)      Closing Instructions. This Agreement shall constitute both an agreement
between Buyer and Seller and escrow instructions for Escrow Holder. If Escrow
Holder requires separate or additional escrow instructions which it reasonably
deems necessary for its protection, Seller and Buyer hereby agree promptly upon
request by Escrow Holder to execute and deliver to Escrow Holder such separate
or additional standard escrow instructions of Escrow Holder (the “Additional
Instructions”). In the event of any conflict or inconsistency between this
Agreement and the Additional Instructions, this Agreement shall prevail and
govern, and the Additional Instructions shall so provide. The Additional
Instructions shall not modify or amend the provisions of this Agreement or
impose any additional obligations upon either Seller or Buyer, unless otherwise
agreed to in writing by Seller and Buyer.

(d)      Procedures Upon Failure of Condition. Except as otherwise expressly
provided herein, if any of the conditions set forth in this Agreement is not
timely satisfied or waived for a reason other than the default of Buyer or
Seller in the performance of their respective obligations under this Agreement:

(i)      This Agreement, the escrow and the respective rights and obligations of
Seller and Buyer hereunder shall terminate, subject to the survival of such
obligations hereunder as survive such termination;

(ii)      Escrow Holder shall promptly return to Buyer all funds of Buyer in its
possession, including the Deposit, and to Seller and Buyer all documents
deposited by them respectively, which are then held by Escrow Holder; and

(iii)      Any escrow cancellation and title charges shall be shared equally buy
Buyer and Seller.

(e)      Actions of Escrow Holder. On the Closing Date, provided Buyer and
Seller have satisfied (or waived in writing) the conditions set forth in this
Agreement, Escrow Holder shall take the following actions:

(i)      Record the Deed in the Recording Location;

(ii)      Deliver to Buyer the closing documents required to be delivered to
Buyer under this Agreement and any supplemental instructions provided by Buyer;

(iii)      Deliver to Seller in cash or current funds, all sums due Seller
pursuant to this Agreement and any documents required to be delivered to Seller
under this Agreement and any supplemental instructions provided by Seller;

(iv)      Cause the Title Company to issue and deliver the Title Policy to
Buyer; and

(v)      Deliver to Seller and Buyer the Closing Statement which has been
certified by Escrow Holder to be true and correct.

-16-

 

 

10.      CLOSING COSTS; PROPERTY COSTS. Seller shall pay: (a) all title charges
and premiums incurred for the Title Policy (but excluding Buyer's endorsements);
(b) ½ of the escrow fees and other charges owing to Escrow Holder; and (c) all
of the Seller’s legal fees and expenses and the cost of all performances by
Seller of its obligations hereunder.

Buyer shall pay: (a) for all endorsements to the Title Policy requested by
Buyer; (b) ½ of the escrow fees and other charges owing to Escrow Holder; (c)
all of the transfer taxes payable in connection with the transfer of the
Property to Buyer and the recording of the Deed; (c) the cost of updating the
Survey; and (d) all of Buyer’s legal fees and expenses and the cost of all
performances by Buyer of its obligations hereunder (including costs associated
with its Due Diligence Review except as otherwise provided herein).

All other closing costs shall be allocated between Buyer and Seller in
accordance with local custom.

11.      REMEDIES.

(a)      LIQUIDATED DAMAGES ON BUYER’S DEFAULT. BUYER AND SELLER HEREBY
ACKNOWLEDGE AND AGREE THAT, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A
BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN
SATISFIED OR WAIVED), SELLER WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE TO
THE SPECIAL NATURE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE
SPECIAL NATURE OF THE NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL
OR EXTREMELY DIFFICULT TO ASCERTAIN. IN ADDITION, BUYER WISHES TO HAVE A
LIMITATION PLACED UPON THE POTENTIAL LIABILITY OF BUYER TO SELLER IN THE EVENT
THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES TO INDUCE SELLER
TO WAIVE OTHER REMEDIES WHICH SELLER MAY HAVE IN THE EVENT OF SUCH A BUYER
DEFAULT. BUYER AND SELLER, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE
THAT THE AMOUNT OF THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES
WHICH SELLER WILL SUSTAIN IN THE EVENT OF SUCH BUYER DEFAULT. BUYER AND SELLER
HEREBY AGREE THAT SELLER MAY, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A
BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN
SATISFIED OR WAIVED), AS ITS SOLE AND EXCLUSIVE REMEDY TERMINATE THIS AGREEMENT
AND CANCEL THE ESCROW BY WRITTEN NOTICE TO BUYER AND ESCROW HOLDER, WHEREUPON
ESCROW HOLDER SHALL DELIVER THE DEPOSIT TO SELLER AND SELLER SHALL RECEIVE THE
DEPOSIT AS LIQUIDATED DAMAGES FOR SUCH DEFAULT AND SELLER WAIVES ALL OTHER
REMEDIES. SUCH RETENTION OF THE DEPOSIT BY SELLER IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE
OR PENALTY. FOLLOWING TERMINATION OF THIS AGREEMENT, CANCELLATION OF THE ESCROW
AND THE DELIVERY TO AND RETENTION OF THE DEPOSIT BY SELLER AS LIQUIDATED DAMAGES
PURSUANT TO THIS SECTION 11(a), ALL OF THE RIGHTS AND OBLIGATIONS OF BUYER AND
SELLER UNDER THIS AGREEMENT SHALL BE TERMINATED SUBJECT TO SURVIVAL OF SUCH
OBLIGATIONS HEREUNDER AS SURVIVE SUCH TERMINATION.

-17-

 

 

(b)      Buyer’s Remedies. In the event of a default by Seller under this
Agreement, Buyer may, at its option, (i) terminate this Agreement in which case
the Deposit shall be immediately returned to Buyer and Buyer shall be entitled
to reimbursement from Seller for all of Buyer’s out-of-pocket third party costs
and expenses incurred in connection with this Agreement and Due Diligence
Review, subject to a cap of Fifty Thousand Dollars ($50,000.00), or (ii)
specifically enforce the terms and conditions of this Agreement.

(c)      Aggregate Liability. Without limiting Buyer's specific performance
remedy under Section 11(b), Seller's aggregate liability to Buyer under this
Agreement after the Closing as a result of a breach of any representation or
warranty or any other covenant or indemnity made by Seller shall in no event
collectively exceed One Hundred Ten Thousand and 00/100 Dollars ($110,000.00),
in the aggregate. Notwithstanding the foregoing, the limitation of Seller’s
liability set forth in this Section 11(c) shall not apply to any liabilities or
obligations of Seller under Sections 7, 10, 21 and 28, or any Seller liability
for claims brought under applicable law based on fraud or intentional
misrepresentation.

(d)      Limitation on Seller’s Liability. In addition to the limitation set
forth in Section 16 below, in the event that Buyer has knowledge, through its
Due Diligence Review or otherwise, that any of the representations or warranties
made by Seller under this Agreement were not true or correct when made or that
Seller has breached a covenant hereunder, and if Buyer nevertheless closes the
transaction contemplated by this Agreement, then Buyer shall be deemed to have
waived any such representation and warranty or covenant breach (as applicable)
and shall have no further claim against Seller with respect thereto.

12.      SELLER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to
the execution and delivery of this Agreement by Buyer and the performance by
Buyer of its duties and obligations hereunder, Seller does hereby acknowledge,
warrant, represent and agree to and with Buyer that as of the Effective Date and
as of the Closing Date:

(a)      Delivery of Written Materials. Seller has not made to Buyer any
misstatement of any material fact relating to the Property, or this Agreement,
nor failed to deliver to Buyer any written materials in Seller’s possession or
of which Seller has knowledge which contain information that would have a
material adverse impact on Buyer’s ability to use and operate the Property as it
is currently being used and operated or the value of the Property.

(b)      Compliance With Laws. Except as disclosed on Exhibit M, Seller has
received no written notice of, and to Seller’s knowledge there are no violations
of, any legal requirement affecting the Property which have not been entirely
corrected.

(c)      Litigation. Except as disclosed on Exhibit M, Seller has not received
written notice of any pending or to Seller’s knowledge threatened litigation or
governmental proceeding affecting Seller, or the Property, that relates to the
Property, the validity or enforceability of this Agreement or any instrument or
document to be delivered by Seller in connection with the transactions
contemplated hereby.

-18-

 

 

(d)      Existing Contracts. Attached as Exhibit K is a true, correct and
complete schedule of all Existing Contracts. Seller has not received any
currently effective notice in writing of any uncured material default under any
of such Existing Contracts and, to Seller’s knowledge, Seller is not in default
under any such Existing Contracts. Seller is not a party to, and, to Seller's
knowledge, the Property is not subject to, any contract or agreement of any kind
whatsoever, written or oral, with respect to the Property that would be binding
upon the Property or Buyer after Closing, other than the Permitted Exceptions,
the Leases, and the Approved Contracts.

(e)      Proceedings. Except as disclosed on Exhibit M, there is no pending, or
to Seller's knowledge, threatened litigation or other proceeding against Seller
related to the Property, or which may affect Seller's ability to convey the
Property (including without limitation any condemnation action).

(f)      Due Authorization. Seller is a limited liability company organized,
validly existing and in good standing under the laws of the State of Illinois.
Seller has full power to execute, deliver and carry out the terms and provisions
of this Agreement and each of the other agreements, instruments and documents
herein required to be made or delivered by Seller pursuant hereto, and has taken
all necessary action in connection with the execution, delivery and performance
of this Agreement and such other agreements, instruments and documents. The
individuals executing this Agreement and all other agreements, instruments and
documents herein required to be made or delivered by Seller pursuant hereto on
behalf of Seller are and shall be duly authorized to sign the same on Seller’s
behalf and to bind Seller thereto.

(g)      Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto have been, or on the Closing Date will have been,
executed by Seller and when so executed, are and shall be legal, valid, and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(h)      No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Seller are not prohibited by,
and will not conflict with, constitute grounds for termination of, or result in
the breach of any agreement or instrument to which Seller is now a party or by
which it or the Property is bound, or, to the knowledge of Seller, any order,
rule or regulation of any court or other governmental agency or official.

(i)      Environmental Matters. To Seller's knowledge and except as may be
disclosed in the Documents none of the Property, including subsurface soil and
groundwater, contains any Hazardous Materials. As used in this Agreement,
“Hazardous Materials” shall mean any asbestos, flammable substances, explosives,
radioactive materials, mold, PCB laden oil, hazardous waste, pollutants,
contaminates, toxic substances, pollution or related materials specified as such
in, or regulated under any federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of such materials but
excluding office supplies, cleaning materials, personal grooming items or other
items that are sold for consumer or commercial use and typically used in other
similar buildings or space.

-19-

 

 

(j)      Leases. The Building is 100% leased to American Driveline Systems, Inc.
(“American Driveline”) and there are no other leases, licenses, subleases,
occupancy agreements or other agreements for the use, possession or occupancy of
any portions of the Real Property, other than those listed on Exhibit L attached
to this Agreement. Exhibit L contains a true, correct and complete list of all
currently existing Leases at the Property to which Seller is a party; full, true
and complete copies of all Leases and all amendments and guarantees relating
thereto have heretofore been delivered to Buyer (or made available to Buyer as
part of the Documents). To Seller's knowledge, each Lease is in full force and
effect, and except as shown on Exhibit L, to Seller's knowledge, no rent or
other amounts payable under the Leases is more than one (1) month in arrears or
has been paid more than one (1) month in advance. Exhibit L sets forth a true
and correct listing of all security deposits (indicating cash or letter of
credit) or prepaid rentals made or paid by the tenants under the Leases. Except
as shown in Exhibit L, Seller has not delivered any written notices of tenant
default to any tenants under Leases which remain uncured, nor has Seller
received any written notices of a landlord default from any tenants under Leases
which remain uncured. None of Seller's interest in any Lease or of Seller's
right to receive the rentals payable by the tenant thereunder has been assigned,
conveyed, pledged or in any manner encumbered by Seller, except in connection
with any existing financing encumbering the Property, which is to be repaid by
Seller and released as of the Closing. Except as described on Exhibit L, no
tenant has given written notice to Seller of any default or offsets, claims or
defenses available to it. The only Tenant Inducement Costs in the nature of
tenant improvement costs for space currently being leased under any Leases in
effect as of the date hereof (whether in the form of direct payments therefor
required of Seller or in the form of tenant improvement allowances payable by
Seller) or for leasing commissions for leased premises currently being leased
under any such Leases, in any such case which may hereafter be payable under or
with respect to the Leases (and excluding, in any event any such Tenant
Inducement Costs which may arise in connection with expansions or lease
renewals/extensions hereafter occurring under or with respect to any such
Leases) are identified in Exhibit L hereto, but including Tenant Inducement
Costs payable under the Fourth Amendment.

(k)      Bankruptcy Matters. Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

(l)      Approvals. Seller has heretofore delivered to Buyer (or will make
available to Buyer as part of the Documents) true, full and complete copies, in
all material respects, of all currently existing Approvals. Seller has not
received any currently effective notice in writing of any uncured material
breach or default under any of the Approvals.

-20-

 

 

(m)      OFAC. Seller is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

As used herein, phrases such as “to Seller’s knowledge” or like phrases mean the
actual present and conscious awareness or knowledge of Ken Berne, who is
Seller’s property manager, without any duty of inquiry or investigation;
provided that so qualifying Seller’s knowledge shall in no event give rise to
any personal liability on the part of Ken Berne, or any other partner, member,
officer or employee of Seller, on account of any breach of any representation or
warranty made by Seller herein. Said terms do not include constructive
knowledge, imputed knowledge, or knowledge Seller or such persons do not have
but could have obtained through further investigation or inquiry. No broker,
agent, or party other than Seller is authorized to make any representation or
warranty for or on behalf of Seller.

13.      BUYER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to the
execution and delivery of this Agreement by Seller and the performance by Seller
of its duties and obligations hereunder, Buyer does hereby acknowledge, warrant,
represent and agree to and with Seller that as of the Effective Date and as of
the Closing Date:

(a)      Due Authorization. Buyer is a corporation organized, validly existing
and in good standing under the laws of the State of Maryland. Buyer has or will
have full power to execute, deliver and carry out the terms and provisions of
this Agreement and each of the other agreements, instruments and documents
herein required to be made or delivered by Buyer pursuant hereto, and, subject
to Section 4(d) above, has or will have taken all necessary action to authorize
the execution, delivery and performance of this Agreement and such other
agreements, instruments and documents. The individuals executing this Agreement
and all other agreements, instruments and documents herein required to be made
or delivered by Buyer pursuant hereto on behalf of Buyer are or will be duly
authorized to sign the same on Buyer’s behalf and to bind Buyer thereto.

(b)      Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Buyer pursuant hereto have been, or on the Closing Date will have been, executed
by Buyer or on behalf of Buyer, and when so executed, are and shall be legal,
valid, and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(c)      No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Buyer are not prohibited by, and
will not conflict with, constitute grounds for termination of, or result in the
breach of any agreement or instrument to which Buyer is now a party or by which
it is bound, or any order, rule or regulation of any court or other governmental
agency or official, which prohibition or conflict would have an adverse effect
on Buyer’s ability to perform its obligations under this Agreement or the
documents to be executed by Buyer in connection with this Agreement.

-21-

 

 

(d)      OFAC. Buyer is not, nor will it become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

(e)      AS-IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE
DOCUMENTS DELIVERED AT CLOSING, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES,
AND BUYER HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS HAVE BEEN MADE. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE DOCUMENTS DELIVERED AT CLOSING,
SELLER SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY OTHER PERSON IS MAKING,
ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO BUYER AND NO WARRANTIES
OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE
BY SELLER OR RELIED UPON BY BUYER WITH RESPECT TO THE STATUS OF TITLE TO OR THE
MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY
PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (A) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (D) ANY RIGHTS OF BUYER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (E) ANY CLAIM BY BUYER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT OR PATENT, WITH
RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE FINANCIAL
CONDITION OR PROSPECTS OF THE PROPERTY AND (G) THE COMPLIANCE OR LACK THEREOF OF
THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, IT BEING
THE EXPRESS INTENTION OF SELLER AND BUYER THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED AT THE CLOSING, THE PROPERTY
WILL BE CONVEYED AND TRANSFERRED TO BUYER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, "AS IS" AND "WHERE IS", WITH ALL FAULTS. BUYER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE, AND THAT IT
IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF BUYER'S CONSULTANTS IN
PURCHASING THE PROPERTY. EXCEPT FOR SELLER’S REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT IT WILL HAVE THE
OPPORTUNITY TO CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS, INCLUDING BUT NOT LIMITED TO
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, DURING THE CONTINGENCY PERIOD
AND WILL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER OR

-22-

 

 

OF ANY MEMBER, MANAGER, OFFICER, DIRECTOR, AGENT OR ATTORNEY OF SELLER. BUYER
ACKNOWLEDGES THAT ALL INFORMATION OBTAINED BY BUYER WILL BE OBTAINED FROM A
VARIETY OF SOURCES AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER
WILL NOT BE DEEMED TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, ADEQUACY,
TRUTH OR ACCURACY OF ANY OF THE DUE DILIGENCE ITEMS OR OTHER SUCH INFORMATION
HERETOFORE OR HEREAFTER FURNISHED TO BUYER. UPON CLOSING, BUYER ACKNOWLEDGES THE
RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER'S INSPECTIONS AND
INVESTIGATIONS. BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT AND DOCUMENTS DELIVERED AT
CLOSING, SELLER WILL SELL AND CONVEY TO BUYER, AND BUYER WILL ACCEPT THE
PROPERTY, "AS IS, WHERE IS," WITH ALL FAULTS. BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS,
COLLATERAL TO OR AFFECTING THE PROPERTY, BY SELLER, ANY AGENT OF SELLER OR ANY
THIRD PARTY. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED
BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE
SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO HEREIN. BUYER ACKNOWLEDGES THAT
THE PURCHASE PRICE REFLECTS THE "AS IS, WHERE IS" NATURE OF THIS SALE AND ANY
FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED
WITH THE PROPERTY. BUYER, WITH BUYER'S COUNSEL, HAS FULLY REVIEWED THE
DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND UNDERSTANDS THE
SIGNIFICANCE AND EFFECT THEREOF. BUYER ACKNOWLEDGES AND AGREES THAT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS
AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO BUYER
FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMER AND OTHER AGREEMENTS SET FORTH IN
THIS AGREEMENT. THE TERMS AND CONDITIONS OF THIS PARAGRAPH WILL EXPRESSLY
SURVIVE THE CLOSING.

14.      ACTIONS AFTER THE EFFECTIVE DATE. The parties covenant to do the
following through the Closing Date:

(a)      Title. Except as otherwise specifically contemplated in this Agreement
or as may be required by legal requirements, and without limiting any rights
that tenants may have under their Leases, from and after the Effective Date,
Seller shall not make or permit any changes to the Property or to the condition
of title to the Property that would change the Approved Title or the Approved
Survey except with Buyer’s advance written consent, which consent shall not be
unreasonably withheld prior to the expiration of the Contingency Period but may
be withheld in Buyer's sole and absolute discretion after the expiration of the
Contingency Period.

-23-

 

 

(b)      Maintenance and Operation of Property. From and after the Effective
Date, Seller shall maintain existing insurance coverage in full force and
effect, and shall operate and maintain the Property in substantially the same
manner as operated and maintained as of the Effective Date, shall not delay or
defer any repair or maintenance item, and shall pay all bills and obligations
arising from the Property as payment becomes due. Seller shall not make any
material alterations to or upon the Property or remove any of the Personal
Property therefrom, except with Buyer's advance written consent, which consent
shall not be unreasonably withheld. Seller shall promptly advise Buyer in
writing of any significant repair or improvement required to keep in the
Property in such condition.

(c)      Leases and Agreements. From and after the Effective Date, Seller shall
not enter into any new leases or other occupancy agreements for the Property
without first obtaining Buyer's advance written consent which shall not be
unreasonably withheld prior to the expiration of the Contingency Period but may
be withheld in Buyer's sole and absolute discretion after the expiration of the
Contingency Period. From and after the Effective Date, Seller shall not
terminate or amend any of the Leases or Approved Contracts or any other
agreement concerning the Property, without Buyer’s advance written consent,
which consent shall not be unreasonably withheld prior to the expiration of the
Contingency Period but may be withheld in Buyer's sole and absolute discretion
after the expiration of the Contingency Period, and Seller shall continue to
perform all of its obligations under the Leases and Approved Contracts.

If Seller requests Buyer’s consent to any new lease or other occupancy agreement
or amendment to any existing Lease, Seller shall be required to provide Buyer
with a reasonably detailed written summary of all of the material terms the
proposed transaction along with an itemized list of all Tenant Inducement Costs
which will be incurred in connection with the proposed transaction. Buyer shall
give Seller written notice of approval or disapproval of a proposed new lease or
other occupancy agreement or amendment to any existing Lease within ten (10)
days after Buyer’s receipt of the items described above. If Buyer does not
respond to Seller’s request within such time period, then Buyer will be deemed
to have disapproved such new lease or other occupancy agreement or amendment to
any existing Lease.

Buyer hereby consents to the Fourth Amendment.

(d)      Representations and Warranties. Each party shall use reasonable efforts
to prevent any act or omission that would render any of its representations and
warranties herein untrue or misleading, and shall promptly notify the other
party in writing if such act or omission occurs.

(e)      Entry. As of the Effective Date, during normal business hours prior to
the Closing, and subject to the rights of tenants under the Leases, Buyer and
its agents, employees and contractors (collectively, “Permittees”) shall have
reasonable access to the Property and the right to interview tenants, at agreed
upon times for agreed upon purposes on at least forty-eight (48) hours prior
notice to Seller. Seller shall have the right to have a representative present
during any visits to or inspections of the Property by Buyer or any Permittees.
Buyer will conduct its Due Diligence Review in a manner which is not disruptive
to tenants or the normal operation of the Property. In the event Buyer desires
to conduct any physically intrusive inspections, such as sampling of soils,
other media, building materials, or the like, Buyer will

-24-

 

 

identify in writing exactly what procedures Buyer desires to perform and request
Seller's advance written consent, which consent may be withheld in Seller’s
reasonable discretion. Buyer will: (a) maintain comprehensive general liability
(occurrence) insurance (at least $2,000,000), and deliver a certificate of
insurance, which names Seller as an additional insured thereunder verifying such
coverage to Seller promptly upon Seller’s request; (b) promptly pay when due the
costs of all entry and inspections and examinations done with regard to the
Property; and (c) to the extent damaged by Buyer or its Permittees, restore the
Property and Improvements to substantially the condition in which the same were
found before any such entry upon the Property and inspection or examination was
undertaken.

In addition, Buyer shall defend, indemnify and hold harmless Seller from and
against all losses, costs, damages, claims and liabilities arising out of injury
or death to persons, damage to the Property or mechanics' liens arising out of
or in connection with Buyer's Due Diligence Review, Buyer's breach of its
obligations under this Section 15(e) or Buyer's or any Permittees entry upon the
Property unless arising from any pre-existing conditions on the Property or the
negligence or willful misconduct of Seller, Seller's managers, officers,
partners, shareholders or members, as applicable. The provisions of this Section
15(e) shall survive the earlier of the termination of this Agreement or Closing
for a period of 6 months.

(f)      Applications. Following the Effective Date, Seller shall not make
application to any governmental entity for any Approvals or any change in the
zoning, affecting the Real Property, except in each case with Buyer’s advance
written consent.

15.      DAMAGE TO PROPERTY; TAKING.

(a)      Taking. If the Property or any part thereof is taken or is the subject
of a notice of taking by eminent domain prior to the Closing Date, Seller shall
promptly notify Buyer. Within ten (10) Business Days after such notice, Buyer
shall give notice to Seller (with a copy to Escrow Holder) that it elects to (a)
terminate this Agreement, in which event Escrow Holder shall, upon receipt of
Buyer’s Notice to terminate this Agreement, return the Deposit (less the
Independent Contract Consideration) to Buyer and the parties shall have no
further obligations hereunder, or (b) proceed to Closing, in which event Seller
shall pay over and assign to Buyer all awards recovered or recoverable on
account of such taking, net of any reasonable costs incurred by Seller in
connection therewith. If Buyer elects to proceed under clause (b) above, Seller
shall not compromise, settle, or adjust any claims to such awards without
Buyer’s prior written consent.

(b)      Damage. Risk of loss up to and including the Closing Date shall be
borne by Seller except as expressly set forth herein. In the event of any
material damage to or destruction of the Property or any portion thereof, Buyer
may, at its option, by notice to Seller (with a copy to Escrow Holder) given
within ten (10) Business Days after Seller notifies Buyer in writing of such
damage or destruction (and if necessary the Closing Date shall be extended to
give Buyer the full 10-day period to make such election): (i) terminate this
Agreement, in which event Escrow Holder shall, upon receipt of Buyer’s notice to
terminate this Agreement, return the Deposit (less the Independent Contract
Consideration) to Buyer and the parties shall have no further obligations
hereunder (except the indemnity obligations of each party, which shall survive
indefinitely and any other obligations set forth herein which expressly survive
the

-25-

 

 

termination of this Agreement), or (ii) proceed under this Agreement with no
adjustment of the Purchase Price, receive any insurance proceeds (including any
rent loss insurance applicable to any period on and after the Closing Date) due
Seller as a result of such damage or destruction and assume responsibility for
such repair, and Buyer shall receive a credit at Closing for any deductible
amount under said insurance policies and any uninsured or underinsured loss. If
Buyer elects (ii) above, Seller will cooperate with Buyer in obtaining the
insurance proceeds and such agreements from Seller’s insurers. If the Property
is not materially damaged, then the parties shall proceed to Closing as provided
in clause (ii) above. “Material damage” and “Materially damaged” means damage
(w) resulting in the Property not complying with all legal requirements
applicable to the Property, (x) reasonably exceeding $300,000 or (y) that
entitles any tenant of the Property to terminate its Lease, or (z) which, in
Buyer’s or Seller’s reasonable estimation, will take longer than 120 days to
repair.

(c)      Waiver. Failure of Buyer to timely provide a notice of election in
accordance with this Section 15, shall be deemed an election by Buyer to
terminate this Agreement. Seller and Buyer each hereby agree that the provisions
of this Section 15 shall govern the parties’ obligations in the event of any
damage or destruction to the Property or the taking of all or any part of the
Real Property and expressly waive any provision of applicable law to the
contrary.

16.      SURVIVAL. All covenants, obligations, representations and warranties
and indemnities by the respective parties contained herein are intended to and
shall remain true and correct as of the Closing, shall be deemed to be material,
and, unless otherwise provided herein, shall survive the recordation of the Deed
for a period nine (9) months (the “Survival Period”). Any covenants and
conditions herein that must be operative after recordation of the Deed to be
effective shall be so operative and shall not be deemed to have been merged in
the Deed.

17.      SUCCESSORS AND ASSIGNS. The terms, covenants and conditions herein
contained shall be binding upon and inure to the benefit of the successors and
assigns of the parties hereto. Seller shall not have the right, power, or
authority to assign, pledge or mortgage this Agreement or any portion of this
Agreement, or to delegate any duties or obligations arising under this
Agreement, voluntarily, involuntarily, or by operation of law. This Agreement
and all rights of Buyer hereunder may be assigned or transferred by Buyer to any
of its affiliates, in which event all instruments, documents and agreements
required to be delivered to the Buyer hereunder shall be delivered to, and run
for the benefit of such entity, and such entity (rather than Buyer) shall
execute and deliver any instruments, documents or agreements required to be
executed and delivered by Buyer hereunder; provided, however, that in the event
of any such assignment to an affiliate, the original Buyer hereunder shall
remain fully liable and responsible for the performance of Buyer’s obligations
hereunder prior to Closing or if this Agreement terminates following such
termination.

18.      NO THIRD PARTY BENEFITS. This Agreement is made for the sole benefit of
the Buyer and Seller and their respective successors and assigns, and no other
person shall have any right or remedy or other legal interest of any kind under
or by reason of this Agreement.

-26-

 

 

19.      COUNTERPARTS. This Agreement may be executed in multiple counterparts
and shall be valid and binding with the same force and effect as if all parties
had executed the same Agreement. The parties hereby agree that a PDF copy of
each party's original signature to this Agreement delivered by electronic mail
shall be effective as such party's signature to this Agreement.

20.      ENTIRE AGREEMENT; FURTHER ASSURANCES. This Agreement contains all of
the covenants, conditions and agreements between the parties and shall supersede
all prior correspondence, agreements and understandings, both verbal and
written. The parties intend that this Agreement constitutes the complete and
exclusive statement of its terms and that no extrinsic evidence may be
introduced in any proceeding involving this Agreement.

The parties each agree to do, execute, acknowledge and deliver all such further
acts, instruments and assurances and to take all such further action before or
after the Closing as shall be necessary or desirable to fully carry out this
Agreement and to fully consummate and effect the transactions contemplated
hereby.

21.      ATTORNEYS’ FEES. In the event of any litigation regarding the rights
and obligations under this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and court costs, and the right to such fees and costs
shall not be limited by the provisions of Section 11. As used herein, the term
"prevailing party" shall mean the party that has succeeded upon a significant
issue in the litigation and achieved a benefit with respect to the claims at
issue, taken as a whole, whether or not damages are actually awarded to such
party.

22.      NOTICES. All notices required or permitted to be given pursuant to the
terms hereof shall be in writing and shall be delivered to the applicable
addresses set forth in Section 1 of this Agreement either by (a) certified mail,
return receipt requested, in which case notice shall be deemed delivered three
(3) Business Days after deposit, postage prepaid in the U.S. mail, (b) a
nationally recognized and reputable messenger service or overnight courier, in
which case notice shall be deemed delivered one (1) Business Day after deposit
with such messenger or courier on or prior to 5:00 p.m., Eastern Standard Time
(if deposited after such time, notice shall be deemed given upon receipt of the
notice by the addressee), (c) electronic mail, in which case notice shall be
deemed delivered as of the date and time of the entrance of such electronic mail
into the information processing system designated by the recipient’s electronic
mail address, with a copy of such notice sent promptly thereafter in accordance
with (a), (b) or (d) of this section, or (d) personal delivery with receipt
acknowledged in writing, in which case notice shall be deemed delivered when
received. The notice address for any party may be changed by written notice to
the other party as provided herein.

23.      CONSTRUCTION OF AGREEMENT. In construing this Agreement, all headings
and titles are for the convenience of the parties only and shall not be
considered a part of this Agreement. Whenever required by the context, the
singular shall include the plural and the masculine shall include the feminine
and vice versa. This Agreement shall not be construed as if prepared by one of
the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it. All Exhibits attached hereto are incorporated in this
Agreement by reference thereto.

-27-

 

 

24.      TIME. Time is of the essence of every provision herein contained.
Whenever the date or deadline for any action to be taken is not a Business Day,
the relevant date or deadline shall be the next Business Day.

25.      APPLICABLE LAW. This Agreement shall be governed by the internal laws
of the state in which the Real Property is located.

26.      NO ORAL MODIFICATION OR WAIVER. This Agreement may not be changed or
amended orally, but only by an agreement in writing. No waiver shall be
effective hereunder unless given in writing, and waiver shall not be inferred
from any conduct of either party.

27.      MARKETING OF PROPERTY. Unless and until this Agreement is duly
terminated pursuant to the terms hereof, Seller shall not enter into any binding
agreements with any party other than Buyer relating to the sale, transfer or
other disposition of the Property or any portion thereof.

28.      BROKERAGE COMMISSION. Buyer and Seller each represents and warrants to
the other that it has not dealt with any third party (other than Broker) in a
manner which would obligate the other to pay any brokerage commission, finder’s
fee or other compensation due or payable with respect to the transaction
contemplated hereby other than a commission to be paid to Broker pursuant to a
separate agreement, which shall be paid by Seller only upon the Closing of the
purchase and sale contemplated hereby. Buyer shall indemnify, defend, and hold
Seller harmless from and against any losses, damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and costs) incurred
by Seller by reason of any actual or alleged breach or inaccuracy of the Buyer’s
representations and warranties contained in this Section 28. Seller shall
indemnify, defend, and hold Buyer harmless from and against any losses, damages,
costs and expenses (including, but not limited to, reasonable attorneys’ fees
and costs) incurred by Buyer by reason of any actual or alleged breach or
inaccuracy of Seller’s representations and warranties contained in this Section
28. The provisions of this Section 28 shall survive the Closing.

29.      INTENTIONALL OMMITTED.

30.      RECORDATION NOT PERMITTED. In no event shall this Agreement or any
memorandum hereof be recorded in the official or public records where the
Property is located, and any such recordation or attempted recordation shall
constitute a default under this Agreement by the party responsible for such
recordation or attempted recordation.

31.      CONFIDENTIALITY. The parties acknowledge that the terms of this
Agreement and the transaction described herein are of a confidential nature and
shall not be disclosed except to (a) Buyer’s or Seller’s respective affiliates,
officers, directors, principals, members, employees, agents, attorneys,
partners, accountants, lenders or investors; (b) Buyer’s underwriters lenders
and other sources of financing and (c) the United States Securities and Exchange
Commission (the “SEC”) in connection with any of Buyer’s requirements under
federal securities law or regulations, including but not limited to a Form S-11
registration, or any similar or related filing made by Buyer ((a) (b) and (c),
collectively, for purposes of this Section 31, the “Permitted Outside Parties”)
or as otherwise required by law. (including SEC regulations

-28-

 

 

and NYSE requirements). In connection with the negotiation of this Agreement and
the preparation for the consummation of the transactions contemplated hereby,
each party acknowledges that it will have access to confidential information
relating to the other party. Each party shall treat such information as
confidential, preserve the confidentiality thereof, and not duplicate or use
such information, except to Permitted Outside Parties in connection with the
transactions contemplated hereby. Except as required by applicable law, neither
party shall issue any press release or make any statement to the media without
the other party’s consent, which consent shall not be unreasonably withheld or
delayed. The provisions of this Section shall survive any termination of this
Agreement.

32.      INFORMATION AND AUDIT COOPERATION. Seller shall, at Buyer’s expense,
reasonably cooperate with Buyer, Buyer’s designated representative and/or
Buyer’s independent auditor, if any, and provide each access to the books and
records of the Property and all related information regarding the Property,
including, without limitation, three (3) calendar years of books and records of
the Property. Should three (3) calendar years of books and records not be
available, then Seller shall supply as many years of books and records that
exist, but in no event shall Seller provide less than one (1) year of books and
records. At Buyer’s request, at any time after the Effective Date and within one
(1) year after the Closing, Seller shall provide to Buyer access to the books
and records for the Property, along with a representation letter, in
substantially the form of Exhibit I attached hereto (the “Representation
Letter”), regarding the books and records of the Property and such other matters
reasonably determined by Buyer as necessary to satisfy its or its affiliated
parties' obligations as a real estate investment trust and/or the requirements
of the SEC. Notwithstanding the foregoing, in the event that Buyer requests that
Seller provide a Representation Letter, Buyer agrees to indemnify, defend and
hold harmless Seller and its affiliates from and against all claims, losses, or
liabilities arising out of any error or omission, but excluding any intentional
misrepresentation, made by Seller in its Representation Letter.

The provisions of this Section 32 shall survive the Closing.

33.      WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, SELLER AND BUYER
HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIM (I) ARISING
UNDER ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED AT CLOSING, OR (II)
CONNECTED WITH OR RELATED TO THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT,
WHETHER NOW EXISTING OR HEREAFTER ARISING. SELLER OR BUYER MAY FILE AN ORIGINAL
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE FOREGOING
WAIVER.

34.      NON-WAIVER. No waiver of any provision of this Agreement shall be
deemed to have been made unless it is expressed in writing and signed by the
party charged with making the waiver. No delay or omission in the exercise of
any right or remedy accruing upon a breach of this Agreement shall impair such
right or remedy or be construed as a waiver of such breach. The waiver of any
breach of this Agreement shall not be deemed to be a waiver of any other breach
hereof.

-29-

 

 

35.      SECTION 1031. Either party may elect to assign this Agreement to a
qualified intermediary or third party to complete a like-kind exchange of
property in accordance with Section 1031 of the Internal Revenue Code of 1987,
as amended. Any such election shall be at no cost or liability to the other
party. Should this Agreement become part of a Section 1031 transaction, the
non-electing party may enforce any and all representations, warranties,
covenants and other obligations of the electing party under this Agreement
directly against the electing party.

 

[Signatures appear on following page.]

 

-30-

 

IN WITNESS WHEREOF, the parties hereto have executed one or more copies of this
Agreement as a sealed instrument the day and year first above written.

 

SELLER: NEWNAN INDUSTRIAL, LLC, an Illinois  limited liability company          
By:      /s/ Robert E. Smietana                Name: Robert E. Smietana  
Title:   Managing Member     BUYER: PLYMOUTH INDUSTRIAL REIT, INC., a   Maryland
corporation           By:       /s/ Pendleton P. White, Jr.        
Name: Pendleton P. White, Jr.   Title:   President    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Purchase and Sale Agreement and Escrow Instructions

32 Dart Road, Newnan, GA

 

 

The undersigned Escrow Holder hereby joins in to this Agreement to acknowledge
its consent to the terms and provisions of this Agreement.

 

  COMMONWEALTH LAND TITLE insurance company, Escrow Holder               By: /s/
Richard P. Halfmann            Name: Richard P. Halfmann   Title: Assistant Vice
President   Date: September 3, 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Escrow Holder Signature Page to Purchase and Sale Agreement and Escrow
Instructions

32 Dart Road, Newnan, GA

 

 

 

EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

 

 [description.jpg]

A-1

 

EXHIBIT B

DOCUMENTS

1.Operating Statements. Operating statements of the Property for the 3 years
preceding the date of this Agreement and the current year-to-date (“Operating
Statements”). Copies of all of Seller’s books and records with respect to the
Property.

2.Management and/or Leasing Agreements. Copies of any management and/or leasing
agreements under which the Property is managed and/or leased.

3.Tax Statements. Copies or a summary of ad valorem tax statements for the
current or most recently available tax period and for the prior 36 months
including the Property’s tax identification number(s); and latest value
renditions.

4.Insurance. Copies of Seller’s certificate of insurance for the Property, all
insurance policies, a loss history, a list of any current claims relating to the
Property, and any notices received by Seller from insurance carriers within the
last 12 months.

5.Budget. Seller’s most recent budget for the Property, including the
forthcoming year, if applicable.

6.Service Contracts. A list together with copies of all management, leasing,
security, maintenance, service, supply, equipment rental and other contracts
related to the operation of the Property (“Service Contracts”).

7.Proceedings. Copies of any documents or materials relating to any current
litigation, investigation, condemnation, or other proceeding pending or
threatened against Seller or affecting the Property.

8.Tangible Personal Property. A current inventory of all tangible personal
property and fixtures owned by Seller (if any).

9.Maintenance Records. All maintenance work orders for the prior 12 months.

10.List of Capital Improvements. A list of all capital improvements performed on
the Property within the prior 24 months.

11.Reports. Any environmental, geotechnical, soil, engineering and drainage
reports, assessments, audits and surveys.

12.As-Built Survey; Title Policy. All existing as-built surveys of the Property;
and all existing title policies related to the Property.

13.Site Plans. All site plans relating to the Property.

B-1

 

 

14.As-Built Plans and Specifications. All as-built construction, architectural,
mechanical, electrical, plumbing, landscaping and grading plans and
specifications relating to the Property.

15.Permits and Warranties. Copies of all warranties and guaranties (including
without limitation any roof warranty), permits, certificates of occupancy,
licenses and other approvals related to the Property.

16.[General.]

17.Financial Statements. Copies of financial statements reflecting the operation
of the Property for the prior 2 calendar years, including statements of cash
flow and year-end balance sheets, and statements of income, expense, accounts
payable and accounts receivable for each such year, each fairly presenting the
financial position of Seller with respect to the Property at the end of each
such year and the results of the operations thereof for such year.

18.Leases. Copies of all Leases and any amendments thereto.

19.Commission Schedule and Agreements. A schedule (“Commission Schedule”) and
copies of all commission agreements related to the Leases or the Property.

20.Financial Statements for American Driveline. Copies of financial statements
for American Driveline for the prior year.

 

B-2

 

EXHIBIT C

FORM OF TENANT ESTOPPEL CERTIFICATE

___________, 2014

The undersigned (“Tenant”), hereby states, certifies and affirms the following
with respect to the possible sale of the Property (as defined below) to Plymouth
Industrial REIT, Inc., a Maryland corporation, and its successors and assigns
(the “Buyer”), with the knowledge and intent that the Buyer shall rely hereon:

1.      The Tenant, as the tenant, and ____________ (“Landlord”), as the
landlord, are parties to that certain lease dated ________________ __, ____
(“Original Lease”), whereby the Tenant leased approximately ________ square feet
of space (the “Leased Premises”) in a portion of the Property known as
___________________________________, and more particularly described in the
Original Lease (the “Property”).

2.      The Original Lease has not been amended or modified in any respect
whatsoever except for the amendments or modifications listed on Exhibit A
attached hereto, if any (collectively with the Original Lease, hereinafter
referred to as the “Lease”) and constitutes the complete agreement between the
Landlord and the Tenant with respect to the Leased Premises.

3.      The minimum rent currently payable under the Lease is in the amount of
$___________ per month which has been paid through ___________, 2014; and except
for the current month, no rent has been paid in advance. Excluding electricity
charges, Tenant’s pro rata share of operating expenses, real estate taxes and
other “pass-through” charges [in excess for the amount of such charges during
the base year] is __________% and is currently paying $______ per month in
additional rent for estimated “pass through” charges.

4.      Tenant has no current known claims, counterclaims, defenses or setoffs
against Landlord or to the payment of rent or other charges arising from the
Lease or otherwise, nor is Tenant entitled to any tenant improvement allowance
or other concession payment from Landlord or any free rent for any period after
the date of this certification except as follows: (state none, if applicable)
_______________.

5.      The Tenant has accepted and is in possession of the Leased Premises. All
improvements, alterations and space required to be furnished by Landlord
pursuant to the Lease have been completed, all sums required to be paid by
Landlord to Tenant in connection with the improvements (including, without
limitation, any tenant allowance or rebate) have been paid in full, and all
other conditions precedent to the commencement of the term of the Lease have
been satisfied.

The term of the Lease commenced on _____________, ____, and the current term is
scheduled to expire on _____________, 20__. Except as set forth in the Lease,
the Tenant does not have (i) a right to renew the Lease, or (ii) any option to
expand the Leased Premises. Tenant has no right or option to purchase any part
of the Leased Premises or the Property.

C-1

 

 

6.      To Tenant’s knowledge, there is no event of default nor any fact or
circumstance that, with the giving of notice or the passage of time or both,
would constitute an event of default under the Lease by Landlord or Tenant.

7.      Tenant has paid to Landlord, and Landlord is holding on behalf of
Tenant, a security deposit in the amount of $__________________ and in the form
of ____________.

8.      No actions, whether voluntary or otherwise, are pending against Tenant
under the bankruptcy laws of the United States or any state thereof.

9.      The address of Tenant for receipt of notices is as set forth in the
Lease.

10.      Neither the Lease nor the Leased Premises have been sublet, assigned,
mortgaged or encumbered (in whole or in part), except as follows: (state none,
if applicable) ____________.

11.      To Tenant’s actual knowledge, Tenant has not generated, used, stored,
spilled, or disposed of, or released any Hazardous Substances at, on or in the
Leased Premises in violation of any applicable law or which requires a cleanup
or remediation or reporting to a governmental body under any applicable law.
“Hazardous Substances” shall not include those materials that are technically
within the definition provided for in the Lease but that are contained in
prepackaged office supplies, cleaning materials, or personal grooming items or
other items that are sold for consumer or commercial use and typically used in
other similar buildings or space.

12.      This certification shall be binding upon Tenant and shall inure to the
benefit of Landlord, Buyer and any lender (“Lender”) to Buyer (or to Buyer’s
owners), each of the respective successors and assigns of Landlord, Buyer and
Lender, and all parties claiming through or under such persons or any such
successor or assign; and Tenant acknowledges that Buyer is purchasing the
Property in reliance on this certification.

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the ___ day of ____________, 2014.

TENANT:

______________________, a ____________

 

 

By: ______________________________

Name:

Title:

 

C-2

 

 

EXHIBIT A TO TENANT ESTOPPEL

[LIST OF AMENDMENTS AND MODIFICATIONS]

C-3

 

EXHIBIT D

FORM OF SPECIAL WARRANTY DEED

Recordation requested by

 

 

 

 

 

 

 

 

 

 

SPACE ABOVE THIS LINE IS FOR RECORDER’S USE ONLY

 

 

SPECIAL WARRANTY DEED

 

STATE OF GEORGIA )   ) COUNTY OF ________ )

 

 

THIS SPECIAL WARRANTY DEED is made as of the ____ day of _________, 2014, by
____________________________________, a/n ____________________________
("Grantor"), whose address is ___________________________________, in favor of
______________________________________, a/n ___________________________________
("Grantee"), whose address is
____________________________________________________.

 

 

WITNESSETH

 

That Grantor, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, hereby grants, bargains, sells, aliens, remises, releases,
conveys and confirms unto the Grantee, all that certain land legally described
on Exhibit "A" attached hereto and made a part hereof, together with all
improvements located on such land (such land and improvements are collectively,
the "Property"), subject to those matters set forth on Exhibit "B" attached
hereto and made a part hereof (the "Permitted Exceptions"); provided, however,
that reference to the Permitted Exceptions is not intended to reimpose the same.

 

TOGETHER with all appurtenances thereto belonging or in anywise appertaining.

 

TO HAVE AND TO HOLD the same in fee simple forever.

 

Grantor hereby warrants the title to said Property and will defend the same
against the lawful claims of all persons claiming by, through or under said
Grantor.

 

D-1

 

 

IN WITNESS WHEREOF, Grantor has caused this instrument to be executed as of the
day and year first above written.

 

 

Signed, seal and delivered in the presence of:

 

 

Sign Witness Name: __________________

Print Witness Name: __________________

 

 

Sign Witness Name: __________________

Print Witness Name: __________________

 

Grantor

 

 

 

 

By: __________________________________

Name: ________________________________

Its: ___________________________________

 

[CORPORATE SEAL]

 

 

D-2

 

 



STATE OF ____________________ )   ) SS COUNTY OF __________________ )



 

The foregoing instrument was acknowledged before me this ___ day of
____________, 2014 by ______________________, as _____________________________
of ______________________, the _________________ of
_________________________________________________________. He/She is personally
known to me or has produced a _____________ driver's license as identification.

 

Sign Name: __________________________

Print Name: __________________________

Notary Public

 

My Commission Expires:

Serial No. (none if blank): _______________

[NOTARIAL SEAL]

 

 

 

This instrument prepared by and after recording
return to:

 

_____________________________________

_____________________________________

_____________________________________

 

D-3

 

Exhibit “A”

 

PROPERTY

 

 

 

 

D-4

 

 

 

Exhibit “b”

 

permitted exceptions

 

 

 

 

D-5

 

EXHIBIT E

BILL OF SALE AND ASSIGNMENT

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date, Newnan Industrial, LLC, an
Illinois limited liability company (“Seller”), does hereby bargain, sell, grant,
assign, transfer, set over and deliver unto [________________________], a
[________________________] (“Buyer”), all of Seller’s right, title and interest
in and to all of the Personal Property and the Intangible Property. Seller
warrants and represents that it has good title to the property conveyed hereby,
and it has not been pledged, transferred or assigned to any other person, and
Seller is duly authorized to sell and convey the property to Buyer.

Seller shall, at any time and from time to time, upon the request of Buyer,
execute, acknowledge and deliver all such further acts, deeds, assignments,
transfers, conveyances and assurances, and take all such further actions, as
shall be necessary or desirable to give effect to the transactions hereby
consummated and to collect and reduce to the possession of Buyer any and all of
the interests and assets hereby transferred to Buyer.

SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT
TO THE PERSONAL PROPERTY AND THE INTANGIBLE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE HABITABILITY, CONDITION OR FITNESS THEREOF FOR ANY PARTICULAR
USE OR PURPOSE. BUYER AGREES THAT THE PERSONAL PROPERTY AND INTANGIBLE PROPERTY
ARE CONVEYED BY SELLER AND ACCEPTED BY BUYER IN AN "AS IS, WHERE IS" CONDITION,
AND SELLER SPECIFICALLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR OF
FITNESS FOR A PARTICULAR PURPOSE.

 

As used herein, all capitalized terms not defined herein shall have the meanings
assigned to such terms in that certain Purchase and Sale Agreement and Escrow
Instructions dated as of ____________ __, 2014 between Buyer and Seller (the
“Purchase Agreement”).

IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment as of
Closing Date.

Newnan Industrial, LLC, an Illinois limited liability company

 

 

 

By: ______________________________________

Name: ____________________________________

Title: _____________________________________

 

E-1

 

EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF LEASES

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date (as hereinafter defined), Newnan
Industrial, LLC, an Illinois limited liability company (“Assignor”), does hereby
assign, sell, transfer, set over and deliver to ___________ (“Assignee”), all of
the landlord’s right, title and interest in and to the leases and/or licenses
more particularly described on Exhibit A attached hereto and incorporated
herein, all of which are in full force and effect (the “Leases”), together with
all guaranties of the Leases and all unapplied security deposits, prepaid
rentals, unapplied cleaning fees and other unapplied deposits paid or deposited
by any tenant thereunder to Assignor, as landlord, or any other person on
Assignor’s behalf pursuant to the Leases (together with any interest which has
accrued for the account of the respective tenant). The Leases affect the real
property described on Exhibit B attached hereto and made a part hereof (the
“Real Property”).

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform and observe all of the obligations, covenants, terms and conditions to
be performed or observed by Assignor under the Leases arising from and after the
Closing Date.

Assignor hereby acknowledges that Assignor has retained, and Assignee shall not
assume or be responsible for, any of the obligations, covenants, terms and
conditions of the Leases, with respect to obligations to be performed or
observed by the landlord thereunder arising at any time prior to the Closing
Date or rights accruing to landlord prior to the Closing Date.

Assignee hereby acknowledges that Assignee has assumed, and Assignor shall not
be responsible for, any of the obligations, covenants, terms and conditions of
the Leases, with respect to obligations to be performed or observed by the
landlord thereunder arising at any time after to the Closing Date or rights
accruing to landlord after the Closing Date.

Assignor hereby agrees to protect, defend, indemnify Assignee and its
successors, assigns, affiliates, directors, officers, employees and partners of
any of them, and hold each of them harmless from any and all claims,
liabilities, damages, and penalties and any and all loss, cost, or expense
(including, without limitation, reasonable attorneys’ fees and costs and court
costs) incurred by Assignee incident to, resulting from, or in any way arising
out of any failure by Assignor to perform and observe the obligations,
covenants, terms and conditions retained by Assignor hereunder. Assignee hereby
agrees to protect, defend, indemnify Assignor and its successors, assigns,
affiliates, directors, officers, employees and partners of any of them and hold
each of them harmless from any and all claims, liabilities, damages, and
penalties and any and all loss, costs, or expense (including, without
limitation, reasonable attorneys’ fees and costs and court costs) incurred by
the Assignor incident to, resulting from, or in any way arising out of any
failure by Assignee to perform and observe the obligations, covenants, terms and
conditions assumed by Assignee hereunder; provided, however, that to the extent
Assignor has delivered tenant security deposits to Assignee and complied with
applicable law, Assignor shall have no further liability for the return of such
delivered tenant security deposits. Each of the parties hereto further agrees,
upon notice from the other, to contest any demand, claim, suit, or action

F-1

 

 

against which each party has hereinabove agreed to indemnify and hold the other
and all such other parties harmless, and to defend any action that may be
brought in connection with any such demand, claim, suit, or action, or with
respect to which each party has hereinabove agreed to hold the other and all
such other parties harmless, and to bear all costs and expenses of such contest
and defense. The indemnities set forth herein shall be deemed to be material and
shall survive the Closing Date.

Assignor and Assignee shall, at any time and from time to time, upon the
reasonable request of the other, execute, acknowledge and deliver all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances, and take all such further actions, as shall be necessary or
desirable to give effect to the transactions hereby consummated and to collect
and reduce to the possession of Assignee any and all of the interests and assets
hereby transferred to Assignee.

As used herein, “Closing Date” shall have the meaning assigned to that term in
that certain Purchase and Sale Agreement and Escrow Instructions dated as of
_________  __, 2014 between Assignor and Assignee.

This Assignment and Assumption of Leases may be executed in counterparts with
the same effect as if all parties hereto had executed the same document. All
counterparts shall be construed together and shall constitute a single
Assignment and Assumption of Leases.

F-2

 

IN WITNESS WHEREOF, this Assignment and Assumption of Leases has been executed
by Assignor and Assignee and is effective as of the Closing Date.

ASSIGNOR:

Newnan industrial, LLC, an Illinois limited liability company

 

 

 

By: ______________________________________

Name: ____________________________________

Title: _____________________________________

 

 

ASSIGNEE:

 

__________________________ LLC,

a Delaware limited liability company

 

By: _______________________

      _______________________

      _______________________

 

F-3

 

Exhibit A to Assignment and Assumption of Leases

 

Leases

 

F-4

 

Exhibit B to Assignment and Assumption of Leases

Legal Description

 

F-5

 

EXHIBIT G

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date (as hereinafter defined), Newnan
Industrial, LLC, an Illinois limited liability company (“Assignor”), does hereby
assign, sell, transfer, set over and deliver to _____________________________,
LLC, a [________________________] (“Assignee”), all of Assignor’s right, title
and interest in and to the contracts described on Exhibit A attached hereto and
made a part hereof (the “Approved Contracts”).

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform and observe all of the obligations, covenants, terms and conditions to
be performed or observed by Assignor under the Approved Contracts arising from
and after the Closing Date.

Assignor hereby acknowledges that Assignor has retained and Assignee shall not
assume or be responsible for any of the obligations, covenants, terms and
conditions of the Approved Contracts to be performed or observed by Assignor
thereunder arising at any time prior to the Closing Date.

Assignee hereby acknowledges that Assignee has assumed and Assignor shall not
retain or be responsible for any of the obligations, covenants, terms and
conditions of the Approved Contracts to be performed or observed by Assignee
thereunder arising at any time after the Closing Date.

Assignor hereby agrees to protect, defend, indemnify Assignee and its
successors, assigns, affiliates, directors, officers, employees and partners of
any of them, and hold each of them harmless from any and all claims,
liabilities, damages, and penalties and any and all loss, cost or expense
(including, without limitation, reasonable attorneys’ fees and court costs)
incurred by Assignee incident to, resulting from, or in any way arising out of
any failure by Assignor to perform and observe the obligations, covenants, terms
and conditions retained by Assignor hereunder. Assignee hereby agrees to
protect, defend, indemnify Assignor and its successors, assigns, affiliates,
directors, officers, employees and partners of any of them and hold each of them
harmless from any and all claims, liabilities, damages, and penalties and any
and all loss, costs, or expense (including, without limitation, reasonable
attorneys’ fees and court costs) incurred by the Assignor incident to, resulting
from, or in any way arising out of any failure by Assignee to perform and
observe the obligations, covenants, terms and conditions assumed by Assignee
hereunder. Each of the parties hereto further agrees, upon notice from the
other, to contest any demand, claim, suit, or action against which each party
has hereinabove agreed to indemnify and hold the other and all such other
parties harmless, and to defend any action that may be brought in connection
with any such demand, claim, suit, or action, or with respect to which each
party has hereinabove agreed to hold the other and all such other parties
harmless, and to bear all costs and expenses of such contest and defense. The
indemnities set forth herein shall be deemed to be material and shall survive
the Closing Date.

G-1

 

 

Assignor shall, at any time and from time to time, upon the reasonable request
of Assignee, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances, and take
all such further actions, as shall be reasonably necessary to give effect to the
transactions hereby consummated and to collect and reduce to the possession of
Assignee any and all of the interests and assets hereby transferred to Assignee.

As used herein, “Closing Date” shall have the meaning assigned to that term in
that certain Purchase and Sale Agreement and Escrow Instructions dated as of
________  __, 2014 between Assignor, Assignee and the other parties named
therein.

This Assignment and Assumption of Contracts may be executed in counterparts with
the same effect as if all parties hereto had executed the same document. All
counterparts shall be construed together and shall constitute a single
Assignment and Assumption of Contracts.

G-2

 

IN WITNESS WHEREOF, this Assignment and Assumption of Contracts has been
executed by Assignor and Assignee and is effective as of the Closing Date.

ASSIGNOR

Newnan industrial, LLC, an Illinois limited liability company

 

 

 

By: ______________________________________

Name: ____________________________________

Title: _____________________________________

 

 

 

ASSIGNEE:

 

__________________________ LLC,

a [________]

 

By: _______________________

      _______________________

      _______________________

 

 

G-3

 

Exhibit A to Assignment and Assumption of Contracts

 

Approved Contracts

 

G-5

 

EXHIBIT H

SELLER’S FIRPTA CERTIFICATE

 

To inform [___________________________] (the “Transferee”) that withholding of
tax under Section 1445 of the Internal Revenue Code of 1986, as amended (“Code”)
will not be required by [________________________], a [________________________]
(the “Transferor”), the undersigned hereby certifies the following on behalf of
the Transferor:

1.      The Transferor is not a foreign corporation, foreign partnership,
foreign trust, foreign estate or foreign person (as those terms are defined in
the Code and the Income Tax Regulations promulgated thereunder);

2.      The Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii);

3.      The Transferor’s U.S. employer or tax (social security) identification
number is __________________; and

4.      The Transferor’s address is [____________________________].

The Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.

Dated:  _______________, 2014

[________________________],a

[________________________]

 

 

 

By: ______________________________________

Name: ____________________________________

Title: _____________________________________

 

 

 

H-1

 

EXHIBIT I

REPRESENTATION LETTER

[Current Date]

Marcum LLP

117 Kendrick Street, Suite 800

Needham, MA 02494

 

Ladies and Gentlemen:

We are providing this letter in connection with your audit of the Statement of
Revenue over Certain Operating Expenses (“Statement”) of
[________________________] (the “Property”) for the year ended December 31,
201__ for the purpose of expressing an opinion as to whether the Statement
presents fairly, in all material respects, the revenue and certain operating
expenses in conformity with the accrual method of accounting.

Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in the light
of surrounding circumstances, makes it probable that the judgment of a
reasonable person relying on the information would be changed or influenced by
the omission or misstatement.

We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit:

1.We have made available to you all financial records and related data.

2.There are no:

a.Violations or possible violations of laws or regulations, whose effects should
be considered for disclosure in the Statement or as a basis for recording a loss
contingency.

b.Unasserted claims or assessments that our lawyers have advised us are probable
of assertion and must be disclosed in accordance with FASB Accounting Standards
Codification (ASC) 450, Contingencies.

c.Other liabilities or gain or loss contingencies that are required to be
accrued or disclosed by FASB ASC 450, Contingencies.

d.Material transactions that have not been properly recorded in the accounting
records underlying the Statement.

e.Events that have occurred subsequent to the Statement date and through the
date of this letter that would require adjustment to or disclosure in the
Statement.

I-1

 

 

3.We acknowledge our responsibility for the design and implementation of
programs and controls to prevent, deter and detect fraud. We understand that the
term “fraud” includes misstatements arising from fraudulent financial reporting
and misstatements arising from misappropriation of assets.

4.We have no knowledge of any fraud or suspected fraud affecting the entity
involving:

a.Management,

b.Employees who have significant roles in internal control over financial
reporting, or

c.Others where the fraud could have a material effect on the Statement.

5.We have no knowledge of any allegations of fraud or suspected fraud affecting
the entity received in communications from employees, former employees, or
others.

6.We have no knowledge of any officer or director of the Property, or any other
person acting under the direction thereof, having taken any action to
fraudulently influence, coerce, manipulate or mislead you during your audit.

7.The Property has complied with all aspects of contractual agreements that
would have a material effect on the Statement in the event of noncompliance.

8.All income from operating leases is included as revenue in the Statement. No
other forms of revenue are included in the Statement.

Further, we confirm that we are responsible for the fair presentation in the
Statement of the results of revenue over certain operating expenses for the year
ended December 31, 201__ in conformity with the accrual method of accounting.

Very truly yours,

[________________________], a [________________________]

 

 

 

By: ______________________________________

Name: ____________________________________

Title: _____________________________________

 

and

By: ______________________________________

Name: ____________________________________

Title: _____________________________________

(Primary accounting decision maker)

I-2

 

EXHIBIT J

SELLER’S CLOSING CERTIFICATE

This Certificate (“Certificate”) is furnished pursuant to __________ of that
certain Purchase and Sale Agreement dated as of _________ ___, 2014 (the
“Agreement”) by and between [_________________], a [__________________]
(“Seller”), and [_____________________], a [__________________](“Buyer”).

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Agreement.

The undersigned hereby certifies that they are familiar with the Agreement, have
made such investigations as they have deemed necessary to enable them to deliver
this Certificate and, based thereon, further certifies on behalf of Seller that:

All of the representations and warranties made by Seller in the Agreement are
true and correct in all material respects as of the Closing Date as if made on
and as of the Closing Date.

The foregoing certifications are made and delivered this ___ day of _________,
2014.

SELLER:

[_________ _________]a [_________ _________]

 

 

By: ______________________________________

Name: ____________________________________

Title: _____________________________________

 

Date: _____________________

 

J-1

 

EXHIBIT K

EXISTING CONTRACTS

 

K-1

 

EXHIBIT L

American Driveline Lease information

 

[To include the following]

a.Amount of the space leased to tenant

b.List of all leases documents including all dates

c.Term of Lease with commencement and expiration dates

d.Annual rental

e.Annual reimbursements for taxes, CAM, merchants’ association, and other
expenses, if applicable

f.Unapplied free rent or other concessions

g.All Tenant Inducement Costs

h.Dates through which rental has been paid

i.Rental collected in advance

j.Security deposit and interest accrued thereon, if applicable.

 

a.The tenant leases 194,800 sf

 

b.The original lease was dated February 10, 2012.

1st Amendment dated July 26, 2012

2nd Amendment dated November 9, 2012

3rd Amendment dated December 18, 2013

4th Amendment dated August 18, 2014

 

c.The original lease commenced on February 15, 2012. The lease will expire on
August 31, 2024.

 

d.The current annual base rental amount is $496,740 based upon the base rental
rate of $2.55/sf from July 1, 2014 through June 30, 2015.

 

e.Based upon the 2014 budget, the following are the monthly deposits:

CAM: $5,821/month

Real estate taxes: $4,239/month

 

f.The tenant currently has an unused tenant improvement allowance of $125,347.18
PLUS the additional allowance provided as part of the new lease amendment of
$205,000 for a total allowance of $330,347.18.

 

g.There were no commissions paid to any broker as part of the lease or
subsequent amendments with the tenant.

 

h.The tenant has paid all rents owed through August 31, 2014.

 

i.There are no rents collected in advance.

 

L-1

 

 

j.The tenant has a security deposit of $27,000 on account right now. The tenant
owes an additional $100,000 security deposit as part of the 4th amendment that
has not been received as of today.

 

 

L-2

 

EXHIBIT M

 

DISCLOSURE

 

 

M-1



 

